 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.
EXHIBIT 10.1
COLLABORATION AGREEMENT
BETWEEN
MILES INC.
AND
ONYX PHARMACEUTICALS, INC.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
CHAPTER 1
    1  
Article 1 — Defined Terms
    1  
1.1 “Advertising and Education”
    1  
1.2 “Advertising and Education Expense”
    1  
1.3 “Affiliate”
    1  
1.4 “Allocable Overhead Costs”
    2  
1.5 “Allowable Expenses”
    2  
1.6 “Analoging Program”
    2  
1.7 “Back-Up Compound”
    2  
1.8 “Clinical Development Period”
    2  
1.9 “Collaboration Compound”
    2  
1.10 “Collaboration Product”
    3  
1.11 “Collaboration Revenue”
    3  
1.12 “Control”
    3  
1.13 “Cost of Goods Sold”
    3  
1.14 “Co-Development”
    3  
1.15 “Co-Development Costs”
    4  
1.16 “Co-Development Plan”
    4  
1.17 “Co-Promote”
    4  
1.18 “Co-Promotion Program”
    4  
1.19 “Co-Promotion Product”
    4  
1.20 “Development Compound”
    4  
1.21 “Distribution Costs”
    4  
1.22 “Effective Date”
    4  
1.23 “Field”
    4  
1.24 “Field of Collaborative Research”
    5  
1.25 “Information”
    5  
1.26 “Joint Research and Development Committee” or “JRDC”
    5  
1.27 “Lead Structure”
    5  
1.28 “Marketing Plan”
    5  
1.29 “Marketing Profit or Loss”
    5  
1.30 “Miles Know-How”
    5  
1.31 “Miles Patents”
    5  
1.32 “Net Sales”
    5  
1.33 “Onyx Know-How”
    6  
1.34 “Onyx Patents”
    6  
1.35 “Patent”
    6  
1.36 “Preclinical Development Period”
    6  
1.37 “Pre-Marketing Activities”
    6  
1.39 “Post-Collaboration Compound”
    6  
1.40 “Ras Pathway”
    7  
1.41 “Ras Function”
    7  
1.42 “Regulatory Approval”
    7  
1.43 “Research”
    7  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

1



--------------------------------------------------------------------------------



 



              Page  
1.44 “Research Plan”
    7  
1.45 “Research Term”
    7  
1.46 “Royalty-Bearing Product”
    7  
1.47 “Selling and Promotion Expenses”
    8  
1.48 “Sublicense Revenues”
    8  
1.49 “Third Party”
    8  
1.50 “Third Party Royalties”
    8  
CHAPTER 2
    9  
Article 2 — Initial Payment And Board Representation
    9  
2.1 Purchase of Series D Preferred Stock
    9  
2.2 Board Representation
    9  
3.1 Joint Research and Development Committee
    10  
3.2 Meetings of the JRDC
    10  
3.3 Functions and Powers of the JRDC
    10  
3.4 Obligations of Parties
    11  
3.5 Project Leader
    11  
3.6 General
    11  
Article 4 — Licenses
    12  
4.1 Research Licenses
    12  
4.2 Collaboration Product Commercialization Licenses
    12  
4.3 Limitations on Exclusivity
    12  
4.4 Royalty-Bearing Product Commercialization Licenses
    13  
4.6 Onyx License After Research Termination
    13  
CHAPTER 3
    14  
Article 5 — Collaborative Research Program
    14  
5.1 Program Management
    14  
5.2 Decision Points During Research
    14  
5.3 Research Efforts and Expenses
    14  
5.4 Annual Plan and Budget
    14  
5.5 Extension of Research Term
    14  
5.6 Termination of Research with Substitution of New Research Target
    15  
5.7 Consequences of Research Substitution
    15  
5.8 Termination of Research by Miles
    16  
5.9 Key Employee Departure
    16  
Article 6 — Specification of Research Field and Assays
    18  
6.1 Refinement of Field of Collaborative Research
    18  
6.2 Restriction of the Field of Collaborative Research
    18  
6.3 Specification of Ras Function Assay Standards
    19  
Article 7 — Allocation of Research Tasks
    19  
7.1 Onyx Research Obligations
    19  
7.2 Miles Research Obligations
    19  
7.3 Independent Funded Research Of Onyx Subject to Buy-Back
    20  
7.4 Miles Buy-Back
    20  
7.6 Conduct of Studies
    20  
Article 8 — Research Material and Information
    21  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



              Page  
8.1 Rights In Materials
    21  
8.2 Acquisition of Third Party Technology
    21  
Article 9 — Research Funding
    21  
9.1 Miles Financial Support
    22  
9.2 Minimum Level of Financial Support
    22  
9.3 Restriction on Government Support
    22  
9.4 Manner of Payments
    22  
9.5 Application of Funds; Reporting
    22  
9.6 Research Activities After Research Term
    22  
Article 10 — Research Reports
    24  
10.1 Information and Reports During Research
    24  
10.2 Reports After Research Term
    24  
CHAPTER 4
    25  
Article 11 — Co-Development
    25  
11.1 Scope of Development
    25  
11.2 Preclinical Investigation and Development
    25  
11.3 Synthesis of Preclinical Materials
    25  
11.4 Selection of Collaboration Compounds for Co-Development
    25  
11.5 Budget for Development
    26  
11.6 Performance of Co-Development
    26  
11.7 Funding of Co-Development
    27  
11.8 Development Payments
    27  
11.9 Development Diligence
    28  
11.10 Collaboration Product Information
    28  
11.11 Use of Information
    28  
11.12 Relationship With Chiron Product Rights
    28  
11.13 Manufacture of Clinical Materials
    29  
Article 12 — Independent Development
    29  
12.1 Termination of Funding of Co-Development in Japan
    29  
12.2 Termination of Funding of Co-Development Outside Japan
    29  
12.3 No Refund of Co-Development Costs
    29  
12.4 Independent Development
    29  
CHAPTER 5
    31  
Article 13 — Commercialization of Collaboration Products
    31  
13.1 Miles Exclusive Rights Outside the United States
    31  
13.2 Miles Marketing Plan
    31  
13.3 Financial Projections and Budget
    31  
13.4 Onyx Option To Co-Promote
    31  
13.5 Onyx Notice of Intent to Co-Promote
    31  
13.6 Co-Promotion Program
    31  
13.7 Co-Promotion Sales Efforts
    32  
13.8 Co-Promotion Costs
    32  
13.9 Training Program
    32  
13.10 Advertising and Promotional Materials
    32  
13.11 Onyx Marketing
    32  
13.12 Price Setting in the United States
    32  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



              Page  
Article 14 — Sales Responsibility
    33  
14.1 Sales and Distribution
    33  
14.2 Responsibility
    33  
14.3 Cost Allocations
    33  
14.4 Allocation of Co-Promotion Costs
    33  
Article 15 — Royalty-Bearing Products
    33  
15.1 Commercialization and Marketing of Royalty-Bearing Products
    33  
Article 16 — Compensation for Sales of Products
    34  
16.1 Determination and Allocation of Marketing Profit and Loss with Respect to
Sales Of Collaboration
   Products
    34  
16.2 Royalty With Respect to Sales of Royalty-Bearing Products
    34  
16.3 Special Distribution
    35  
16.4 Research Termination
    36  
16.5 Duration of Royalty Obligations: Royalty Step-Down
    36  
16.6 Royalty for Post-Collaboration Compound Sales
    36  
16.7 Royalty Payment Reports
    36  
16.8 Royalty Offset
    36  
16.9 Taxes
    37  
16.10 Blocked Currency
    37  
16.11 Foreign Exchange
    37  
16.12 Payments to or Reports by Affiliates
    37  
16.13 Sales By Sublicensees
    37  
Article 17 — Information and Reports During Marketing
    37  
17.1 Adverse Drug Events
    37  
17.2 Records
    38  
Article 18 — Trademarks
    38  
18.1 Collaboration Product Trademarks
    38  
18.2 Royalty-Bearing Product Trademarks
    39  
18.3 Infringement Of Trademark
    39  
18.4 Costs of Defense for Collaboration Product Trademarks
    39  
Article 19 — Manufacturing and Supply
    39  
19.1 Commercial Supply of Collaboration Products
    39  
19.2 Labelling
    39  
19.3 Commercial Supply of Royalty-Bearing Products
    40  
19.4 Supply Shortages
    40  
CHAPTER 6
    41  
Article 20 — Inventions and Patents
    41  
20.1 Ownership of Research Products and Inventions
    41  
20.2 Disclosure of Patentable Inventions
    41  
20.3 Patent Prosecution
    41  
20.4 Confidential Treatment
    42  
Article 21 — Infringement
    42  
21.1 Infringement By Third Parties for Collaboration Compound
    42  
21.2 Infringement by Third Parties for Royalty-Bearing Products
    42  
21.3 Third Party Claims Against Collaboration Compound
    43  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



              Page  
21.4 Allocation of Expense; Collaboration Compound or Product
    43  
21.5 Third Party Claims Relating to Royalty-Bearing Products
    43  
Article 22 — Confidentiality
    44  
22.1 Confidentiality; Exceptions
    44  
22.2 Authorized Disclosure
    45  
22.3 Survival
    45  
22.4 Termination of Prior Agreement
    45  
22.5 Publications
    45  
CHAPTER 7
    46  
Article 23 — Federal State Tax Characterization
    46  
23.1 Tax Partnership
    46  
23.2 Tax Matters Partner
    46  
23.3 Tax Returns
    47  
23.4 Inconsistent Treatment of Partnership Items
    47  
23.5 Tax Partnership Elections
    47  
23.6 Characterization of Certain Payments and Activities
    48  
23.7 Capital Accounts
    48  
23.8 Tax Partnership Allocations
    48  
23.9 Liquidation
    50  
23.10 Internal Revenue Service Notices
    50  
23.11 Tax Partnership Audits and Litigation
    50  
Article 24 — Term and Termination
    50  
24.1 Term of Agreement
    50  
24.2 Termination for Breach
    50  
24.3 Termination for Other Reasons
    51  
24.4 Acquisition of Onyx
    51  
24.6 Accrued Rights: Surviving Obligations
    52  
Article 25 — Dispute Resolution
    52  
25.1 Disputes
    52  
Article 26— Representations and Warranties; Exclusivity
    53  
26.1 Representations and Warranties
    53  
26.2 Performance By Affiliates
    53  
26.3 Exclusivity; Noncompetition Within the Field of Collaborative Research
    53  
Article 27 — Products Liability and Indemnification
    54  
27.1 Indemnification for Sales of Royalty-Bearing Products
    54  
27.2 Actions in Respect of Collaboration Products
    54  
27.3 Indemnification for Negligence
    54  
Article 28 — Miscellaneous
    55  
28.1 Assignment
    55  
28.2 Consents Not Unreasonably Withheld
    55  
28.3 Retained Rights
    55  
28.4 Force Majeure
    55  
28.5 Further Actions
    55  
28.6 No Trademark Rights
    55  
28.7 Notices
    56  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



              Page  
28.8 Waiver
    57  
28.9 Severability
    57  
28.10 Counterparts
    57  
28.11 Press Releases
    57  
28.12 Entire Agreement
    57  
28.13 Governing Law
    57  

EXHIBITS
Exhibit A — Diagram of Collaboration
Exhibit B — Field of Collaborative Research
Exhibit C — Research Plan
Exhibit D — Measured Activity Qualifying as “ras Positive” Inhibition
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



Exhibit 10.1
COLLABORATION AGREEMENT
     This Collaboration Agreement (the “Agreement”) is dated April 22, 1994, by
and between Onyx Pharmaceuticals, Inc., a California corporation having its
principal place of business in Richmond, California (“Onyx”), and Miles Inc., an
Indiana corporation having its principal place of business in Pittsburgh,
Pennsylvania (“Miles”). Each of Miles and Onyx are sometimes referred to herein
as the “Party” or, collectively, as the “Parties.”
     In consideration of the covenants and promises contained in this Agreement,
the Parties agree as follows:
CHAPTER 1
DEFINITIONS
     Capitalized words used in this Agreement shall have the meanings ascribed
in the following definitions, unless otherwise stated or defined in the
Agreement.
Article 1 — Defined Terms
     1.1 “Advertising and Education” means the advertising and promotion of
Collaboration Products, and related professional education, through any means,
including, without limitation,

  (i)   advertisements appearing in journals, newspapers, magazines or other
media, including direct mail and electronic media,     (ii)   seminars and
conventions,     (iii)   sample packages of Collaboration Products, promotional
literature, visual aids, three dimensional promotional items, and other selling
materials,     (iv)   market research, and     (v)   symposia and opinion leader
development activities; provided, however, that such term shall exclude direct
sales force activity.

     1.2 “Advertising and Education Expense” means costs, [ * ] incurred by a
Party or for its account which are specifically identifiable to the Advertising
and Education of a Collaboration Product and consistent with the Marketing Plan.
     1.3 “Affiliate” means (i) with respect to Miles, any entity that directly
or indirectly Owns, is Owned by, or is under common Ownership with, it, and
(ii) with respect to Onyx, any entity that directly or indirectly is Owned by
it. As used in Section 1.3, “Owns” or “Ownership” means direct or indirect
possession of at least 50% of the outstanding voting securities of a corporation
or a comparable equity interest in any other type of entity, or, where the laws
of the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



jurisdiction in which such entity operates prohibits the ownership by a Party of
50 %, such ownership shall be at the maximum level of ownership allowed by such
jurisdiction.
     1.4 “Allocable Overhead Costs” means the overhead costs of the functions
that directly support an activity under this Agreement, as determined using the
same allocation methods that the Party incurring such costs uses throughout its
operations. In all cases, Allocable Overhead Costs shall exclude [ * ].
     1.5 “Allowable Expenses” means those expenses incurred subsequent to the
receipt of Regulatory Approval for marketing a Collaboration Product in a
country and shall consist of:

  (i)   Cost of Goods Sold,     (ii)   Distribution Costs,     (iii)  
Advertising and Education Expenses,     (iv)   Selling and Promotion Expenses,  
  (v)   Third Party Royalties,     (vi)   [ * ]     (vii)   [ * ]

     1.6 “Analoging Program” means a program conducted under the Research to
prepare, assay, and analyze chemical analogs to one or more specified Lead
Structures or other compounds identified by the JRDC during the Research, or
otherwise conducted pursuant to Section 7.3.
     1.7 “Back-Up Compound” shall have the meaning described in Section 11.4.
     1.8 “Clinical Development Period” means, with respect to each Product, the
period of performance of the clinical and non-clinical investigations and other
work necessary to and directly in support of obtaining Regulatory Approval for
marketing a Product, commencing [ * ] after a party has obtained regulatory
approval to conduct human clinical trials [ * ].
     1.9 “Collaboration Compound” means, except as provided below, any
composition of matter:

  (i)   that is discovered, identified or synthesized by or on behalf of Onyx or
Miles or an Affiliate of either of them, and is recognized for its activity for
inhibiting Ras Function as provided below, [ * ]; or     (ii)   as to which Onyx
or Miles or an Affiliate of either of them acquires rights from a Third Party, [
* ], and which is recognized for its activity for inhibiting Ras Function as
provided below, [ * ]. As used herein, the activity of a composition of matter
for inhibiting Ras Function will be

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

2



--------------------------------------------------------------------------------



 



      “recognized” if it satisfies the standard for a ras positive set forth in
Exhibit E, or such other specific activity in a particular assay or assays
within the Field of Collaborative Research established by the JRDC from time to
time pursuant to Section 6.3.

     Notwithstanding the foregoing, the term “Collaboration Compound” shall not
include:

  (a)   any composition of matter marketed by Miles or an Affiliate of Miles as
of the Effective Date or as to which Miles or an Affiliate of Miles is
conducting human clinical trials or have approved the commencement of
preclinical development (as determined by the appropriate committee of Miles or
an Affiliate of Miles), as of the Effective Date;

  (b)   any composition of matter owned by Miles or Onyx or an Affiliate of
either of them that would become subject to this Agreement by reason of an
expansion of the Field of Collaborative Research after the Effective Date but as
to which marketing rights have been granted to a Third Party prior to such
expansion; or

     (c) any composition of matter that is a Back-Up Compound after [ * ]
following the end of the Research Term.
     1.10 “Collaboration Product” means a Product as to which each Party has
paid or is paying one-half of the Co-Development Costs and is ready for
commercialization pursuant to Article 13. The term Collaboration Product
excludes Royalty-Bearing Products.
     1.11 “Collaboration Revenue” means Net Sales of Collaboration Products plus
Sublicense Revenue.
     1.12 “Control” means possession of the ability to grant a license or
sublicense as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party.
     1.13 “Cost of Goods Sold” means

  (i)   the standard unit cost of Collaboration Products in final therapeutic
form, calculated in accordance with reasonable cost accounting methods of Miles,
consistently applied by Miles as a manufacturer, plus

  (ii)   [ * ] also calculated in accordance with reasonable cost accounting
methods of Miles, consistently applied by Miles as a manufacturer, but excluding
items referred to in the following sentence. Costs of Goods Sold shall exclude [
* ].

     1.14 “Co-Development” means the clinical and non-clinical development of a
Development Compound into a Collaboration Product during the Preclinical and
Clinical Development Periods by Miles and Onyx under the Co-Development Plan for
the Development Compound worldwide excluding Japan.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

3



--------------------------------------------------------------------------------



 



     1.15 “Co-Development Costs” means all costs and expenses, [ * ]
identifiable to the Co-Development of a Development Compound

  (i)   after having obtained regulatory approval to conduct human clinical
trials (Clinical Development Period) in the country in question, within the JRDC
budget approved by the Parties, and

  (ii)   for the Preclinical Development Period pursuant to Section 9.6(b).

Co-Development Costs include the cost of products manufactured for
Co-Development activities as determined in Section 11.13.
     1.16 “Co-Development Plan” means the world-wide plan prepared and managed
by the JRDC and approved by the Parties for the Preclinical and the Clinical
Development Period of Development Compounds as set forth in Section 11.1.
     1.17 “Co-Promote” means to promote jointly Co-Promotion Products through
Miles, Onyx, and their respective sales forces under a single trademark in the
United States.
     1.18 “Co-Promotion Program” means the plan as set forth in Section 13.6 for
Co-Promoting a Co-Promotion Product in the United States.
     1.19 “Co-Promotion Product” means a Collaboration Product that is
Co-Promoted and sold in the United States.
     1.20 “Development Compound” means a Collaboration Compound selected by the
JRDC, based upon research results showing sufficient utility as a potential
Product, for entry into the Preclinical Development Period.
     1.21 “Distribution Costs” means the costs, [ * ] incurred by a Party or for
its account, specifically identifiable to the distribution of a Collaboration
Product to a Third Party including

  (i)   handling and transportation to fulfill orders (excluding such costs, if
any, treated as a deduction in the definition of Net Sales),

  (ii)   customer services including order entry, billing and adjustments,
inquiry and credit and collection, and

  (iii)   [ * ] for the storage and distribution of Collaboration Products.

     1.22 “Effective Date” means February 1, 1994.
     1.23 “Field” means the synthesis, discovery, use of and preclinical
research upon Collaboration Compounds and the clinical development, manufacture,
use and sale of Products for all human and animal therapeutic and/or
prophylactic and/or diagnostic indications involving Ras Pathway or Ras
Function, subject to Section 11.12.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

4



--------------------------------------------------------------------------------



 



     1.24 “Field of Collaborative Research” means the specific programs,
targets, and assays that are selected for discovering inhibitors of Ras Pathway
and Ras Function. As of the Effective Date, the Field of Collaborative Research
shall be as described on the attached Exhibit B, which shall be amended by the
Parties as the specific programs, targets, and assays within the Field of
Collaborative Research are modified and updated by the JRDC pursuant to
Section 6.1. The Field of Collaborative Research shall not include any molecular
entities, programs, targets, or assays that are not involved in the Ras Pathway
or Ras Function.
     1.25 “Information” means information relating to the Field and/or the Field
of Collaborative Research, including, but not limited to, inventions, practices,
methods, assays, know-how, test data including pharmacological, toxicological
and clinical test data, analytical and quality control data, marketing,
distribution, cost, sales, manufacturing, patent and legal data or descriptions.
     1.26 “Joint Research and Development Committee” or “JRDC” means the
committee described in Section 3.1 of this Agreement.
     1.27 “Lead Structure” means a compound identified in the Research that
meets a specific minimum profile established by the JRDC and that is selected by
the JRDC for entry into a program conducted under the Research to prepare,
assay, and analyze chemical analogs to one or more specified Lead Structures or
other compounds identified by the JRDC during the Research, or otherwise
conducted pursuant to Section 7.3.
     1.28 “Marketing Plan” means the plan for marketing and selling
Collaboration Products, described in Section 13.2.
     1.29 “Marketing Profit or Loss” means Net Sales of Collaboration Products
plus Sublicense Revenue less Allowable Expenses.
     1.30 “Miles Know-How” means Information which

  (i)   Miles discloses to Onyx or an Affiliate of Onyx under this Agreement,
and     (ii)   is within the Control of Miles.

Miles Know-How shall exclude Miles Patents.
     1.31 “Miles Patents” means all Patents owned or Controlled by Miles or an
Affiliate of Miles that claim or cover Collaboration Compounds, the manufacture
or use of Collaboration Compounds, or methods or materials useful for
discovering, identifying, or assaying for Collaboration Compounds, where such
Patents cover inventions made prior to the first anniversary of the end of the
Research Term.
     1.32 “Net Sales” means gross receipts and any other consideration received
by the selling Party on account of sales of Products, less deductions of the
following items:

  (i)   trade, quantity and cash discounts or rebates, actually allowed and
taken,

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

5



--------------------------------------------------------------------------------



 



  (ii)   credits or allowances given for rejection or return of previously sold
Product or outdated Product,     (iii)   any tax or other governmental charge
borne by the selling Party other than income tax levied on the sale,
transportation or delivery of Product, and     (iv)   any charges for packing,
handling, freight, insurance and duty.

     1.33 “Onyx Know-How” means Information which

  (i)   Onyx discloses to Miles or an Affiliate of Miles under this Agreement
and     (ii)   is within the Control of Onyx.

     Onyx Know-How shall exclude Onyx Patents.
     1.34 “Onyx Patents” means all Patents owned or Controlled by Onyx or an
Affiliate of Onyx that claim or cover Collaboration Compounds, the manufacture
or use of Collaboration Compounds, or methods or materials useful for
discovering, identifying, or assaying for Collaboration Compounds, where such
Patents cover inventions made prior to the first anniversary of the end of the
Research Term.
     1.35 “Patent” means
     (1) valid and enforceable Letters Patent in any and all countries relating
to the Field and/or the Field of Collaborative Research, including any extension
(SPC), registration, confirmation, reissue, continuation, division,
continuation-in-part, re-examination or renewal thereof, and
     (2) pending applications for any of the foregoing.
     1.36 “Preclinical Development Period” means the period of preclinical
investigations and other work performed on Development Compounds necessary to
generate the data for clinical development as set forth in Section 11.2.
     1.37 “Pre-Marketing Activities” means activities undertaken prior to
Regulatory Approval in preparation for the commercial launch of a Collaboration
Product in a particular country, including Advertising and Education, trademark
prosecution and enforcement as provided in Article 18, training as provided in
Section 13.9, and pre-marketing clinical studies conducted to support the
Collaboration Product and not as part of an application for Regulatory Approval.
     1.38 “Product” means any pharmaceutical form or dosage of, or diagnostic
product based upon, a Collaboration Compound.
     1.39 “Post-Collaboration Compound” means any composition of matter
synthesized, identified or discovered by Onyx or Miles:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

6



--------------------------------------------------------------------------------



 



     (a) that is contained within a chemical genus as defined in any pending or
issued claim of any unexpired Miles Patent or Onyx Patent filed in [ * ] and as
to which at least one member of such chemical genus is a Collaboration Compound,
and
     (b) that is recognized for its activity for inhibiting Ras Function, as
defined in Section 1.11, by Onyx or Miles during the [ * ] period after [ * ] of
the end of the Research Term pursuant to Section 9.6 (d) (at a royalty rate
pursuant to Section 16.6).
     1.40 “Ras Pathway” means all molecular entities that are part of or that
regulate signal transduction through [ * ] ras. This includes but is not
restricted to ras, [ * ]. Ras Pathway also includes molecules that directly or
indirectly regulate the aforementioned [ * ]. Ras Pathway also includes [ * ].
Ras Pathway shall not include (by way of example and not limitation) [ * ].
     1.41 “Ras Function” means [ * ]. Ras Function includes without restriction
[ * ].
     1.42 “Regulatory Approval” means any approvals (including pricing and
reimbursement approvals), licenses, registrations or authorizations of any
federal, state or local regulatory agency, department, bureau or other
government entity, necessary for the manufacture, use, storage, import,
transport or sale, of Products in a country.
     1.43 “Research” means all work performed by the Parties

  (a)   within the Field of Collaborative Research during the Research Term; or
    (b)   with respect to Collaboration Compounds pursuant to Section 9.6.

     1.44 “Research Plan” means the plan setting forth the research objectives
and the Parties’ respective obligations in conducting the Research, as described
in Section 5.1.
     1.45 “Research Term” means the period commencing on February 1, 1994 and
continuing until January 31, 1999, unless extended under Sections 5.5 or 5.6, or
earlier terminated pursuant to Section 5.8, 5.9, 24.2, 24.3 or 24.4.
     1.46 “Royalty-Bearing Product” means a Product
     (a) that was not selected for Co-Development by the JRDC and that was
independently developed by a Party pursuant to Section 12.4 (at a rate pursuant
to Section 16.2(c));
     (b) that is sold in a country in which one Party did not participate in
paying its entire one-half share of the Co-Development Costs in that country
pursuant to Section 12.1 and 12.2 (at a rate pursuant to Section 16.2 (a) and
(b) respectively); or
     (c) for which Miles declined to fund Research pursuant to Section 7.3 (at a
rate pursuant to Section 16.4).
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

7



--------------------------------------------------------------------------------



 



     1.47 “Selling and Promotion Expenses” means costs, [ * ] incurred
consistent with the budget in the Marketing Plan, and specifically identifiable
to the sales and/or promotion of Collaboration Products to all markets and to
the operation and maintenance of the sales personnel [ * ].
     1.48 “Sublicense Revenues” means all revenues received from Third Parties
as consideration for the sublicensing of the manufacture, use and/or sale of
Collaboration Products.
     1.49 “Third Party” means any entity other than Onyx or Miles and their
respective Affiliates.
     1.50 “Third Party Royalties” means royalties payable to a Third Party in
respect of the sale or manufacture of Collaboration Products.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

8



--------------------------------------------------------------------------------



 



CHAPTER 2
OVERVIEW OF COLLABORATION
     Proteins and other effectors in the Ras Pathway are directly involved in
control of cell growth. Changes or mutations to components in the Ras Pathway
have been shown to cause abnormal cell growth, including certain cancers. Onyx
has technology, materials, and expertise relating to the modulation of Ras
Function and to assays that can identify compounds having activities useful in
inhibiting Ras Function. Miles has an extensive library of chemical substances
and natural materials, and expertise in the research, development, and
commercialization of pharmaceutical compounds. The Parties desire to establish a
broad collaboration in the Field to perform research towards identifying and
investigating substances that inhibit Ras Function and to develop and
commercialize substances identified in such process as pharmaceutical products
for the treatment of cancer and other human conditions and diseases. The Parties
intend that this Agreement shall establish such collaboration and determine the
rights and obligations of each Party in conducting all of the research,
development, and marketing of products, and all other related activities, under
the collaboration. Attached as Exhibit A is a flowchart depicting in schematic
form, the various activities of the collaboration and the decision points in the
progress of identifying, researching, and developing Collaboration Products.
Article 2 — Initial Payment And Board Representation
     2.1 Purchase of Series D Preferred Stock. Miles agrees to purchase, and
Onyx agrees (subject to the last sentence of this paragraph) to sell, 6,750,000
shares of Onyx Series D Preferred Stock at a purchase price of Two Dollars
($2.00) per share pursuant to a Stock Purchase Agreement of even date herewith,
with the execution and performance of such Stock Purchase Agreement and the
closing of such purchase and sale to occur within thirty (30) days after the
execution of this Agreement. Promptly following execution of this Agreement, the
parties shall cooperate to effect the closing of such transaction. The parties
recognize that to effect such sale of stock, Onyx is required to obtain certain
stockholder consents, and the parties shall cooperate to make such modifications
to the form of Stock Purchase Agreement as such stockholders may reasonably
request, provided that Miles shall not be obligated to approve any modifications
which it deems adverse in the reasonable exercise of its sole discretion.
     2.2 Board Representation.
     (a) Subject to the provisions of paragraph (b) below, Miles shall be
entitled, commencing on the date hereof, to appoint a representative to serve on
the Onyx Board of Directors, with the Miles representative to be approved in
advance by the Onyx Board of Directors. If the Miles representative is unable to
attend one or more meetings of the Onyx Board of Directors, he may designate an
alternative Miles representative acceptable to Onyx to attend such meeting(s) in
a nonvoting, observer capacity. All information received by such individuals
from Onyx shall be subject to the non-disclosure obligations of Article 22 of
this Agreement. The expenses of such Miles representative associated with
attendance at Onyx Board of Directors meetings will be borne by [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

9



--------------------------------------------------------------------------------



 



     (b) The rights of Miles under this Section 2.3 shall expire upon the later
to occur of
     (i) the end of the Research Term, or, if the Parties then have
Collaboration Compound in clinical development, such later date on which the
Partes do not have a Collaboration Compound in clinical development, or
     (ii) such date on which Miles owns less than twelve and one-half percent
(12.5%) of the then outstanding capital stock of Onyx on an as-converted,
fully-diluted basis.
Article 3 — Management of Collaboration
     3.1 Joint Research and Development Committee. The collaboration between
Miles, Onyx, and their respective Affiliates under this Agreement shall be
managed by a Joint Research and Development Committee (the “JRDC”). The size of
the JRDC may be determined from time to time; initially it shall consist of six
members, three each appointed by Onyx and Miles within ten days after the
Effective Date. Members of the JRDC shall be composed of senior officers or
representatives of each party authorized to make decisions with respect to
matters within the scope of the JRDC’s authority. An alternate member designated
by a Party may serve temporarily in the absence of a permanent member designated
by such Party. Each Party shall appoint and replace its representatives to the
JRDC, as appropriate during the collaboration. The JRDC shall operate by
consensus. Any deadlock shall be referred to the designated executive officers
of Miles and Onyx pursuant to Article 25 of this Agreement.
     3.2 Meetings of the JRDC. The JRDC shall hold meetings at such times as
shall be determined by a majority of the membership of the Committee, at least
once a quarter. Notice of meetings shall be given 30 days in advance to each
member, stating the date, time and place of such meeting and describing the
proposed agenda of items to be discussed at such meeting. Either Party may place
items on the proposed agenda. Responsibility for arranging meetings will
alternate between the Parties, with Onyx having responsibility for the first
meeting. The JRDC may conduct meetings in person or by telephone conference;
shall keep minutes reflecting actions taken at meetings; may act without a
meeting if prior to such action a written consent thereto is signed by all
members of the committee; and may amend or expand upon the foregoing procedures
for its internal operation by unanimous written consent. At each committee
meeting all members shall review and sign the then-current version of Exhibit B,
and the Committee will retain copies of all such signed versions of Exhibit B
generated during the term of the Agreement.
     3.3 Functions and Powers of the JRDC. The activities of the Parties under
this Agreement shall be supervised and managed by the JRDC. The JRDC shall
perform the specific functions set forth in Chapters 2-7 of the Agreement if not
stated otherwise, and in addition shall perform the following general tasks in
managing the collaboration:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

10



--------------------------------------------------------------------------------



 



     (a) determine the overall strategy for the collaboration in the manner
contemplated by this Agreement;
     (b) coordinate the activities of the Parties hereunder;
     (c) prepare the Annual Plan for the Research (defined in Section 5.4) for
each year during the Research Term, including modifications and amendments to
the Research Plan;
     (d) review all work done under and results of the Research;
     (e) determine the scope of the Field of Collaborative Research and
establish the assay standards used to determine Collaboration Compounds, under
Article 6;
     (f) review compounds under investigation in the Research for selection as
Lead Structures, and select Collaboration Compounds for Co-Development as
Development Compounds;
     (g) approve any agreements with Third Parties to be made by either or both
Parties regarding the subject matter of this Agreement (except with respect to
Royalty-Bearing Products and as otherwise expressly provided in this Agreement);
and
     (h) perform such other functions as appropriate to further the purposes of
this Agreement as determined by the Parties.
     3.4 Obligations of Parties. Onyx and Miles shall provide the JRDC and its
authorized representatives with reasonable access during regular business hours
to all records, documents, and Information relating to this collaboration which
it may reasonably require in order to perform its obligations hereunder,
provided that if such documents are under a bona fide obligation of
confidentiality to a Third Party, then Onyx or Miles, as the case may be, may
withhold access thereto to the extent necessary to satisfy such obligation.
During the Research Term, neither party shall knowingly receive information
which is relevant to the Field and/or the Field of Collaborative Research under
conditions which would preclude disclosure by reason of this Section 3.4.
     3.5 Project Leader. Each Party shall designate an overall project leader
within ten days of the execution of this Agreement. Such project leaders will be
responsible for the day-to-day worldwide coordination of the collaboration
contemplated by this Agreement and will serve to facilitate communication
between the Parties relating to the collaboration. The project leaders shall
attend all meetings of the JRDC.
     3.6 General. In all matters related to the collaboration established by
this Agreement, the Parties shall be guided by standards of reasonableness in
economic terms and fairness to each of the Parties, striving to balance as best
they can the legitimate interests and concerns of the Parties and to realize the
economic potential of the Products. In conducting research, development, and
commercialization activities under this Agreement neither Party shall prejudice
the value of a Product by reason of such Party’s activities outside of the
Field.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

11



--------------------------------------------------------------------------------



 



Article 4 — Licenses
     4.1 Research Licenses.
          (a) Onyx hereby grants Miles and its Affiliates a fully paid-up,
worldwide license, without the right to sublicense, under the Onyx Patents and
Onyx Know-How
               (i) to conduct the Research during the Research Term, and
               (ii) to conduct research and development of Products under
Section 9.6 following the Research Term, provided, however, in each case that
Miles and its Affiliates may only practice the Onyx Know-How and Onyx Patents
that relate directly to the Field of Collaborative Research as defined at the
time of such use.
               Such license shall be exclusive except as to Onyx and its
Affiliates.
          (b) Miles hereby grants Onyx and its Affiliates a fully paid-up,
worldwide license, without the right to sublicense, under the Miles Patents and
Miles Know-How
               (i) to conduct the Research during the Research Term, and
               (ii) to conduct research and development of Products under
Section 9.6 following Research Term, provided, however, in each case that Onyx
and its Affiliates may only practice the Miles Know-How and Miles Patents that
relate directly to the Field of Collaborative Research as defined at the time of
such use.
               Such license shall be exclusive except as to Miles and its
Affiliates.
     4.2 Collaboration Product Commercialization Licenses.
          (a) Onyx hereby grants Miles and its Affiliates a worldwide, fully
paid-up license, with the right to grant sublicenses, under the Onyx Patents and
the Onyx Know-How to develop, make, have made, use, have used, sell and have
sold Collaboration Products, subject to the terms and conditions of this
Agreement. Such license shall be exclusive except as to Onyx and its Affiliates.
          (b) Miles and its Affiliates hereby grants Onyx a fully paid-up
license in the United States, without the right to grant sublicenses, under the
Miles Patents and Miles Know-How to develop, use and sell Collaboration
Products, subject to the terms and conditions of this Agreement. Such license
shall be exclusive except as to Miles and its Affiliates.
     4.3 Limitations on Exclusivity.
          (a) As used in Sections 4.1 and 4.2, a license that is “exclusive
except as to” the granting Party means that the Party granting the license shall
not grant any other entity (other than its Affiliates) any license under such
intellectual property rights with the right to practice within the licensed
field, but that otherwise such Party retains all its rights of ownership in such
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

12



--------------------------------------------------------------------------------



 



licensed rights, including without limitation the right to practice such
property rights, subject only to the license granted.
          (b) With respect to the Onyx Patents and Onyx Know-How that Onyx
Controls pursuant to that certain Technology Transfer Agreement between Onyx and
Chiron Corporation dated April 24, 1992, as amended (the “Chiron Agreement”),
the exclusive licenses granted to Miles and its Affiliates by Onyx under such
Onyx rights pursuant to this Article 4 shall be exclusive or co-exclusive only
to the extent Onyx holds exclusive or co-exclusive rights under the Chiron
Agreement.
     4.4 Royalty-Bearing Product Commercialization Licenses.
          (a) Onyx hereby grants Miles and its Affiliates an exclusive,
royalty-bearing license, with the right to grant sublicenses, under the Onyx
Patents and the Onyx Know-How solely to develop, make, have made, use, have
used, sell and have sold Royalty-Bearing Products of Miles in such countries
where such products are deemed hereunder to be Royalty-Bearing Products, subject
to the terms and conditions of this Agreement.
          (b) Miles hereby grants Onyx and its Affiliates an exclusive,
royalty-bearing license, with the right to grant sublicenses, under the Miles
Patents and Miles Know-How solely to make, have made, use, have used, sell and
have sold Royalty-Bearing Products of Onyx in such countries where such products
are deemed hereunder to be Royalty Bearing Products, subject to the terms and
conditions of this Agreement.
     4.5 Know-How Licenses Following The Research Term. Each Party hereby grants
the other Party and its Affiliates a non-exclusive, world-wide, fully paid-up
license to use the Know-How of the Party granting such license for any purpose
relating to the Ras Pathway or Ras Function.
     4.6 Onyx License After Research Termination. Miles hereby grants Onyx and
its Affiliates an exclusive royalty-bearing, worldwide license (the “Termination
License”), with the right to grant sublicenses, under the Miles Patents, and
Miles Know-How at a rate pursuant to Section 16.4 solely to discover and develop
substances with activity in the Field of Collaborative Research and to make, use
and sell such substances; provided, however, that this Termination License may
be exercised by Onyx only in the event that Miles terminates the Research on or
before [ * ] under Section 5.6, 5.7 or 5.8. In the case of termination of
Research and substitution under Sections 5.6 and 5.7, this license covers the
Field of Collaborative Research as defined prior to such substitution.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

13



--------------------------------------------------------------------------------



 



CHAPTER 3
RESEARCH
Article 5 — Collaborative Research Program
     5.1 Program Management. Miles and Onyx will conduct the Research on a
collaborative basis with the goal of discovering, synthesizing, and performing
preclinical investigations on Collaboration Compounds for clinical development
into Products as rapidly as possible. The Research will be supervised and
managed by the JRDC. The Parties have agreed to the two-year Research Plan
attached as Exhibit C. The Parties will update the Research Plan for subsequent
years of the collaboration at least 120 days before the beginning of each
calendar year. The Research Plan also may be amended and updated by the JRDC at
any time in view of the results of the Research performed up to that time.
     5.2 Decision Points During Research. During the Research, the JRDC shall
direct compounds and other materials, including Collaboration Compounds, through
the program of research investigation and preclinical development work towards
selection of Collaboration Compounds for Co-Development as Development
Compounds. The initial stage of this process shall be the development of assays
and the screening of compounds to determine which compounds should be selected
as Lead Structures. Identified Lead Structures will be further investigated,
including performing Analoging Programs on such Lead Structures, and performing
needed pharmacology, drug optimization, further chemistry investigation, and
toxicology and pharmacokinetic investigations, as appropriate. Compounds
resulting from an Analoging Program will be further investigated under the
Research to determine which of such compounds are Collaboration Compounds. The
Research is intended to generate results and data sufficient to determine which
compounds should be selected as Development Compounds for preclinical
development investigation (see Section 11.2).
     5.3 Research Efforts and Expenses. Each of the Parties will work diligently
to carry out the Research, to cooperate with the other Party in the conduct of
the Research, and to achieve the objectives of the Research, and shall maintain
and utilize scientific staff, laboratories, offices and other facilities
consistent with such undertaking. Specific funding for performing the Research
is provided in Article 9. Each Party shall bear any of its own expenses incurred
in connection with the Research not provided for in Article 9 or otherwise in
this Agreement. Management of personnel, including their compensation and
evaluation, will be the responsibility of the Party which employs or engages
such personnel.
     5.4 Annual Plan and Budget. At least 120 days prior to the beginning of a
new calendar year during the Research Term, the JRDC shall agree upon and
provide to the Parties a plan (the “Annual Plan”) setting forth each Party’s
research tasks and goals under the Research for that year and setting a budget
for such Research. The Parties shall approve the budget in the Annual Plan, with
such changes as they deem appropriate and mutually approve.
     5.5 Extension of Research Term. The Parties may agree to extend the
Research Term by mutual consent on such terms and conditions as the Parties may
then agree.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

14



--------------------------------------------------------------------------------



 



     5.6 Termination of Research with Substitution of New Research Target. If
prior to two and one-half years after the Effective Date Miles determines that
the program of Research on inhibition of Ras Function is unlikely to prove
successful in identifying products useful for treating cancer and/or other
hyperproliferative diseases, Miles may elect to substitute, as of February 1,
1997, another Onyx research program in the field of oncology, if such program
remains available for collaboration, in place of the research on inhibition of
Ras Function in the Research under this collaboration. Miles may effect such
substitution by giving Onyx at least six months written notice, to be effective
on February 1, 1997. Upon the effective date of such notice, the Onyx research
program in oncology covered by such notice shall be substituted into the
collaboration covered by this Agreement in the place of the then-existing Field
of Collaborative Research. The Parties shall meet in good faith to agree on a
suitable amendment to this Agreement in order to reflect such substitution,
including by way of example revising the definitions of Research, Field, Field
of Collaborative Research, Collaboration Compound, and Post Collaboration
Compound and developing a new Research Plan, in order to conform this Agreement
with the new research program substituted by Miles. For purposes of determining
the Research Term and the funding of the Research with respect to such
substituted target, upon the election of substitution by Miles under this
Section 5.6, the new Research shall be deemed to commence on February 1, 1997,
with a new five-year Research Term and including an annual $5,000,000 Research
payment for each year of such five year term.
     5.7 Consequences of Research Substitution. If Miles terminates, pursuant to
Section 5.6, the existing research project under the Research and substitutes
another Onyx research program in its place, then, after the effective date of
the Miles notice of substitution:
     (i) Miles shall no longer have any rights under Onyx Patents or Know-How,
or with respect to the Field of Collaborative Research as defined prior to such
substitution,
     (ii) Onyx may thereafter exercise the Termination License under Miles
Patents and Know-How, and granted to Onyx under Section 4.6;
     (iii) Miles shall promptly return to Onyx or destroy all copies of Onyx
Information and any other confidential information belonging to Onyx (except to
the extent such information relates to the Field of Collaborative Research as
newly defined after the substitution). [ * ] shall use due diligence in
prosecuting and maintaining all [ * ] Patents arising from inventions in the
Research. In the event [ * ] declines to prosecute or maintain any such [ * ]
Patent, [ * ] shall give [ * ] notice of such decision at least [ * ] prior to
any deadline or due date with respect to such patent. [ * ] shall then have the
right to prosecute and maintain any such [ * ] Patent at its own expense. [ * ]
shall authorize, transfer and assign to [ * ] the right to enforce and defend
all such [ * ] Patents within the Field of Collaborative Research. [ * ] agrees
to perform all acts deemed necessary or desirable by [ * ] to permit and assist
[ * ], at [ * ] expense, in enforcing its rights throughout the world in the [ *
] Patents arising from inventions in the Research and other intellectual
property rights arising from this collaboration. Such acts may include, but are
not limited to, execution of documents and assistance or cooperation in the
enforcement, including litigation or other legal proceedings, of applicable
patents.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

15



--------------------------------------------------------------------------------



 



     5.8 Termination of Research by Miles. Except for termination of the
Agreement under Section 23.2, Miles may terminate the Research only
     (a) on the date [ * ] after the Effective Date, by giving Onyx at least [ *
] written notice in advance of such termination, or
     (b) pursuant to the provisions of Section 5.9.
If Miles terminates the Research hereunder, then:

  (i)   Onyx may thereafter exercise the Termination License under Miles Patents
and Know-How granted to Onyx under Section 4.6;     (ii)   Miles shall promptly
return to Onyx or destroy all copies of Onyx Information and any other
confidential information belonging to Onyx; and     (iii)   this Agreement,
including all licenses granted to Miles under Article 4, shall terminate
effective as of such termination, subject to the survival of this Section,
Section 4.6, and the portions of this Agreement referred to in Section 24.5.

[ * ] shall use due diligence in prosecuting and maintaining all [ * ] Patents
arising from inventions in the Research. In the event [ * ] declines to
prosecute or maintain any such [ * ] Patent, [ * ] shall give [ * ] notice of
such decision at least [ * ] prior to any deadline or due date with respect to
such patent. [ * ] shall then have the right to prosecute and maintain any such
[ * ] Patent at its own expense. [ * ] shall authorize, transfer and assign to [
* ] the right to enforce and defend all such [ * ] Patents within the Field of
Collaborative Research. [ * ] agrees to perform all acts deemed necessary or
desirable by [ * ] to permit and assist [ * ], at [ * ] expense, in enforcing
its rights throughout the world in the [ * ] Patents arising from inventions in
the Research and other intellectual property rights arising from this
collaboration. Such acts may include, but are not limited to, execution of
documents and assistance or cooperation in the enforcement, including litigation
or other legal proceedings, of applicable Patents.
     5.9 Key Employee Departure. If prior to two and one-half years after the
Effective Date Dr. Frank McCormick or Dr. Peter Myers ceases to be employed by
Onyx, Onyx shall use diligent efforts to find a research scientist to replace
the departed employee. If Onyx is unable. to find such replacement who is
reasonably satisfactory to Miles within 180 days after Dr. McCormick or
Dr. Myers ceases to be employed by Onyx, then Miles may terminate this Agreement
by giving Onyx 60 days written notice.
     If Miles terminates the Agreement under this Section, Onyx may thereafter
exercise the Termination License under Miles Patents and Know-How granted to
Onyx and its Affiliates under Section 4.6. In such a case, however, the
Termination License is non-exclusive, and at a rate pursuant to Section 16.4.
     After termination Miles may continue the preclinical research and
development work in the Field of Collaborative Research as defined at the date
of termination. For this reason, Onyx hereby grants to Miles and its Affiliates
a non-exclusive, royalty-bearing worldwide license
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

16



--------------------------------------------------------------------------------



 



under the Onyx Patents and Know-How, solely to discover and develop substances
with activity in the Field of Collaborative Research and to make, use and sell
such substances, at a royalty rate pursuant to Section 16.4.
     Such work by Miles after termination is deemed to be work under Section 7.3
such that Onyx provides Information and Miles provides reports on results, may
elect to prepare and file an IND and to proceed with clinical trials, etc.
Compounds thus independently investigated and developed by Miles shall be deemed
Royalty-Bearing Products of Miles; however, Onyx has an option for buy-back
pursuant to the provisions of Section 7.4. This paragraph applies only to
compounds that were physically available at the time of termination.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

17



--------------------------------------------------------------------------------



 



Article 6 — Specification of Research Field and Assays
     6.1 Refinement of Field of Collaborative Research. In executing this
Agreement, the Parties recognize that scientific understanding of Ras Function
is still developing and will continue to develop during the term of the
Research. Further, the Parties recognize that a principal objective of the
Research, particularly in its early stages, is to develop further assays to
identify compounds which may be useful for inhibiting Ras Function. The JRDC
shall periodically review the definition of the Field of Collaborative Research
and determine, with specific reference to programs, targets, and assays then in
existence or under development, which programs, targets, and assays shall
comprise the best areas for Research for discovering inhibitors of Ras Function.
Such programs, targets, or assays shall then be selected and included in the
Field of Collaborative Research, and any programs, targets, or assays determined
no longer to be useful in identifying compounds that inhibit Ras Function shall
be removed from the Field of Collaborative Research by the JRDC. Any changes to
such Field of Collaborative Research by the JRDC shall be effected by
modification of the attached Exhibit B. In the event the JRDC expands the Field
of Collaborative Research to include other programs, targets, or assays, such
expansion shall not affect any rights or obligations of either Party with
respect to Third Parties pursuant to agreements entered into prior to such
expansion. If Miles elects to substitute a different Onyx cancer program for the
Ras Function inhibition program, pursuant to Section 5.6, this Field of
Collaboration Research will be modified to reflect the new programs, targets,
and assays included in the program covered by such substitution, including
revision of the attached Exhibit B.
     6.2 Restriction of the Field of Collaborative Research. If, under
Section 6.1, the JRDC removes certain programs, targets, or assays from the
definition of Field of Collaborative Research, then the licenses under the
Patents and Know-How relating to such programs, targets, or assays granted under
Article 4 shall then terminate with respect to such programs, targets or assays.
Further, if one Party but not the other had a research program with respect to
such programs, targets, or assays prior to their inclusion in the Field of
Collaborative Research (and so advised the JRDC prior to such inclusion), such
Party shall have the option
     (a) to acquire the entire right, interest, and title in and to all know-how
and Patents jointly developed by the Parties during the course of the Research
that relate directly to such programs, targets, or assays removed by the JRDC
from the Field of Collaborative Research; and
     (b) to obtain an exclusive, worldwide license to all know-how and Patents
developed solely by the other Party during the course of the Research that
relate directly to such programs, targets, or assays removed by the JRDC from
the Field of Collaborative Research, solely for purposes of developing and
making, using and selling products based upon such programs, targets and assays.
Such option shall be exercisable for [ * ] after such JRDC decision. If [ * ] is
the Party exercising such option, [ * ] shall pay [ * ] for all amounts expended
in the Research directly for developing or discovering such jointly-developed
know-how, Patents, and inventions covered by the option exercised, and shall pay
[ * ] a commercially reasonable royalty up to [ * ] negotiated in good faith for
the exclusive license. If [ * ] exercises such option, it shall [ * ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

18



--------------------------------------------------------------------------------



 



     6.3 Specification of Ras Function Assay Standards. The JRDC shall specify
the assays and the level of measured activity under such assays in the Field of
Collaborative Research that shall be required by the Parties to establish that a
specific compound exhibits a sufficient level of activity in inhibiting Ras
Function to qualify as a Collaboration Compound under Section 1.11. The initial
standards of measured activity for identifying a Collaboration Compound are set
forth on Exhibit E. It is anticipated that the specific assays and required
level of activity established hereunder by the JRDC for qualifying compounds as
Collaboration Compounds under Sections 1.11 may change by JRDC decision during
the Research, as the Parties improve and refine their understanding of Ras
Function. Such changes shall be reflected by amendment of Exhibit E and shall
take effect on the date the amended Exhibit E is signed by both Parties. The
Parties understand that if a compound or material shows activity in assays
within the Field of Collaborative Research, such activity may support the
Parties conducting further Research on such compound within the Field of
Collaborative Research, but such compound shall not qualify as a Collaboration
Compound unless it meets the requirements established by the JRDC under this
Section 6.3.
Article 7 — Allocation of Research Tasks
     7.1 Onyx Research Obligations. Onyx shall be primarily responsible for
performing the biological research components of the Research Plan, including
investigation of new targets, development of assays, and production of assay
reagents. Onyx shall perform such primary screening of compounds as the JRDC
determines is appropriate. Such primary screening shall include compounds and
materials in the Miles and the Onyx library and collection selected by the JRDC
for screening by Onyx. To the extent assays in the Field of Collaborative
Research are appropriate for large-scale, high throughput primary screening of
compounds, Miles shall perform such screening, with Onyx’ assistance in
transferring needed assay reagents and Onyx Information. Onyx will have a right
to perform [ * ] in the first year of the Research Term with [ * ], in the
second year with [ * ] and starting in the third year of the Research Term, up
to [ * ] of the scientific full-time equivalents (“FTEs”) funded by Miles at
Onyx during the remainder of the Research Term under the Miles funding. Onyx
shall also have the right throughout the Research Term to perform [ * ] in the
Field of Collaborative Research [ * ]. Onyx also will perform [ * ] and will
assist Miles in performing preclinical investigations on Development Compounds
in the Preclinical Development Period, at Miles’ reasonable request. Onyx shall
provide the number of FTEs to conduct the Research as specified by the JRDC
under the Annual Plan. Onyx may increase the size of its total research team
beyond that set forth in the Annual Plan, but shall not receive any payment
under Article 9 for any increase in Research effort which was not approved in
advance by the JRDC.
     7.2 Miles Research Obligations. Miles shall provide to Onyx samples of a
sufficient number and range of materials from its library and collection, for
screening by Onyx under the Research, to enable Onyx to screen the Miles
prototype library, which is representative of the complexity and diversity of
the Miles library and collection. Onyx shall have the right to screen any
material from Miles where sampling or other data indicates likelihood of
activity in the Field. Miles shall perform all pharmacology research and such
biological research as the JRDC may request. Miles shall perform the chemistry
required during the Research Term, except as performed by Onyx under
Section 7.1. Onyx shall provide Miles such information and materials
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

19



--------------------------------------------------------------------------------



 



relating to the Onyx assays as are necessary for Miles to perform its chemistry
obligations under the Research. Miles shall also perform such primary screening
of compounds as the JRDC determines is appropriate using assays within the Field
of Collaborative Research that can be utilized efficiently in large-scale, high
throughput screening.
     7.3 Independent Funded Research Of Onyx Subject to Buy-Back. Onyx may
perform independent preclinical research and development work pursuant to
Section 12.4 during the Research Term, or pursuant to Section 9.6 after the
Research Term, [ * ]. In those events, upon request by Onyx, Miles shall provide
all Information and materials reasonably requested by Onyx to assist in such
preclinical research and development work. During such work, Onyx shall provide
Miles regular reports on results, including any animal testing data and
toxicology. Onyx may elect to prepare and file an IND and to proceed with
clinical trials and Clinical Development Period work. Onyx shall deliver to
Miles a copy of any IND packages. Subject to Miles’ rights under Section 7.4,
compounds independently investigated and developed by Onyx pursuant to this
Section shall be deemed Royalty-Bearing Products of Onyx. Research performed by
Onyx following the Research Term shall not be subject to buy-back rights of
Miles except as provided in this Section 7.3 or Section 7.4, 7.5 or 9.6(b).
     7.4 Miles Buy-Back. If under Section 7.1 Onyx performs [ * ] chemistry or
under Section 7.3 Onyx performs independent preclinical research and development
work, Miles shall have an option to reestablish the cooperation with Onyx in
preclinical research and development work. Such option may be exercised for any
compound deriving from such preclinical research and development work at any
time up until 30 days following [ * ] by written notice to Onyx. If Miles
exercises such option, Miles shall pay Onyx, within [ * ] following notice of
exercise of the option, an amount equal to [ * ] of Onyx’ expenses in performing
such independent preclinical research and development work on such compound,
through the date of the notice. In such a case any license pursuant to
Section 4.6 shall terminate and such compound shall be a Collaboration Compound.
If Miles does not exercise such option, such compounds thereafter shall be
deemed Royalty-Bearing Products of Onyx, and Onyx shall have the exclusive right
to develop and market such compound under Section 12.4.
     7.5 Collaboration Compounds Developed After A Termination Under
Section 5.9. In the event that following a termination under Section 5.9, either
Party performs preclinical development of a Collaboration Compound (including
for this purpose any compound that was physically available at that time and is
later determined to satisfy the criteria of a Collaboration Compound) that had
been identified prior to such termination, the other Party shall retain buy-back
rights to reestablish a collaboration with respect to such Collaboration
Compound under the terms and conditions of Section 7.4.
     7.6 Conduct of Studies. All work and investigations done in connection with
the Research shall be carried out in compliance with any federal, state or local
laws, regulations, or guidelines governing the conduct of research at the site
where such work is being conducted. Each Party agrees to provide the other with
all safety and other handling information and instructions available to the
disclosing Party relating to all materials transmitted to the other Party
hereunder.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

20



--------------------------------------------------------------------------------



 



Article 8 — Research Material and Information
     8.1 Rights In Materials.
     (a) Any compounds or other materials that are tested in the Research but do
not become Collaboration Compounds shall remain the sole and exclusive property
of the Party that brought such materials to the collaboration, and the other
Party shall have no rights therein, except as set forth in Section 8.1(c).
     (b) Compounds synthesized in an Analoging Program shall be owned by the
Party who conducted the Analoging Program. If any compound generated under an
Analoging Program is discovered, at any time, to be a Collaboration Compound,
then such Collaboration Compound may be commercialized only as provided
hereunder.
     (c) Miles shall have the right, exercisable until [ * ] after the end of
the Research Term, to screen in any of Miles’ assays or screens any compound
made by Onyx under an Analoging Program [ * ]. If Miles desires to commercialize
any such compound identified in such screening as having pharmaceutical utility,
Miles shall give Onyx written notice prior to [ * ] after the end of the
Research Term, specifying the compound and the proposed indication to be
developed. Thereafter, the Parties will meet in good faith to negotiate an
exclusive license agreement, including a commercially reasonable royalty and
requirement of diligence, under Onyx’ rights in such compound for such
commercialization. The royalty shall only be paid if and as long as such
compound is covered by a valid claim of an Onyx Patent. At [ * ] after the end
of the Research Term, all rights to commercialize compounds made by Onyx under
such an Analoging Program shall return solely and exclusively to Onyx, except
with respect to any such compounds for which Miles gave prior written notice
hereunder. Miles agrees to notify Onyx promptly upon its determination at any
time that it no longer is interested in screening or commercializing any
particular compound or compounds made by Onyx under an Analoging Program. All
rights in such compound or compounds then shall be wholly owned by Onyx, and
Miles’ option to screen with respect to such compound or compounds shall
immediately expire.
     8.2 Acquisition of Third Party Technology. If during the Research Term
either Party becomes aware of any technology (including compounds) of a Third
Party that would be valuable to the discovery, development or commercialization
of Collaboration Compounds or Products, the Party will provide such information
to the JRDC. Within 60 days of such notification, the JRDC will determine
whether that technology should be brought into the Research. In the event that
acquisition of any Third Party technology would result in payment of royalties
or other license fees to a Third Party that would [ * ], then the Parties shall
decide jointly whether to acquire such technology. No consent shall be required
with regard to any license for which a Party bears the entire economic burden,
and which does not otherwise impair such Party’s performance under the
Agreement.
Article 9 — Research Funding
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

21



--------------------------------------------------------------------------------



 



     9.1 Miles Financial Support. Miles shall provide financial support for
Onyx’ Research efforts during the Research Term as set forth in each Annual
Plan. Such support shall be provided for [ * ] scientific full-time equivalents
(FTEs) annually over 5 years initially at the rate of [ * ] per calendar year
for each Onyx scientific FTE working on the Research under the Annual Plan, plus
such Third Party expenses to assist Onyx in performing the Research (such as in
vivo animal studies) as may be approved by the JRDC. Commencing with the
calendar year 1995, such reimbursement rate shall be adjusted each January 1 for
inflation based on changes in the Bureau of Labor Statistics Consumer Price
Index for Urban Wage-earners — San Francisco/Oakland from September 1993 to the
September immediately preceding such January 1. Upon the request of either Party
during the Research Term, the JRDC shall review the actual costs of Onyx
incurred in connection with the Research. Any such adjustment in the
reimbursement rate shall have prospective effect only.
     9.2 Minimum Level of Financial Support. The minimum amount payable by Miles
under Section 9.1 shall be US$[ * ] in the first year of the Research Term, US$[
* ] in each of the next [ * ] years of the Research Term, and [ * ] in the [ * ]
year of the Research Term. These amounts reflect the total financial support for
the [ * ] FTE annually over 5 years.
     9.3 Restriction on Government Support. Onyx shall not obtain any new
governmental or other third party support of the Research without the prior
approval of Miles. Upon signing of this Agreement, Onyx shall terminate all
government grants it currently is receiving that cover research in the Field of
Collaborative Research. To the best of Onyx’ knowledge, none of the work done by
Onyx (or its predecessors) under government grants prior to the execution of
this Agreement has resulted in any Patents or patent applications owned or
licensed by Onyx that claim subject matter within the Field of Collaborative
Research.
     9.4 Manner of Payments. Miles shall pay Onyx all funding under this
Article 9 in U.S. Dollars in quarterly payments as a lump sum on or before [ * ]
each calendar quarter, with payment for the period from the Effective Date
through June 30, 1994 in the amount of [ * ] to be made within 10 days after the
execution of this Agreement. Payment shall be made by wire transfer of
immediately available funds to an account designated in writing by Onyx. Unless
otherwise agreed in writing by Onyx and Miles, the amount of each installment
(except for the first payment) shall be one-fourth of the total annual budget
for a particular year as approved by the JRDC under the Annual Plan.
     9.5 Application of Funds; Reporting. Onyx shall use the funds received by
it under this Article 9 solely for the purpose of the Research. Onyx shall
submit to the JRDC within 60 days after the end of each calendar year of the
Research Term a report advising the JRDC of the scientific FTEs and other
efforts and expenses applied by it to the Research during the preceding calendar
year. In the event that such report shows that Onyx did not expend some of the
funds it received hereunder, such amount shall be applied as a credit towards
the next payment of funds by Miles hereunder, or if no such further payment is
owed, shall be promptly refunded to Miles.
     9.6 Research Activities After Research Term. The Parties expect that both
Parties may continue to jointly conduct research and preclinical work on
Collaboration Compounds not in development after the end of the Research Term,
with the intent of making proposals to the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

22



--------------------------------------------------------------------------------



 



JRDC for selection of such Collaboration Compounds for Co-Development into
Products. Funding of such preclinical work shall be as follows:
     (a) For any Collaboration Compound in active Preclinical Development Period
work as a Development Compound at the end of the Research Term, [ * ] pay all
costs approved by the JRDC relating to the preclinical research and
investigations by [ * ] in the Preclinical Development Period. [ * ] shall
reimburse [ * ] for its approved preclinical expenses within [ * ] of the end of
each quarter, based upon invoices submitted by [ * ]. If [ * ] declines to fund
the preclinical work on such Development Compound, [ * ] may exercise its rights
under Section 7.3. Either Party may propose any such Collaboration Compound to
the JRDC for selection for Co-Development, as set forth in Section 11.4.
     (b) For all Collaboration Compounds not under active investigation in the
Preclinical Development Period at the end of the Research Term, either Party may
propose to the other that the Parties conduct jointly funded preclinical
research and investigation work on such Collaboration Compound. If the Parties
agree on such arrangement, such preclinical work and Preclinical Development
Period work shall be managed by the JRDC to facilitate bringing such compound
into the Clinical Development Period and to eliminate duplication of effort,
with [ * ] paying for [ * ] of the expenses of such work, reconciled on a
quarterly basis. If a Party does not accept the other Party’s proposal to
perform joint preclinical work on such Collaboration Compound, either Party may
perform such work independently, [ * ]. In that event, prior to conducting any
independent Clinical Development Period work on such Collaboration Compound, the
Party conducting such independent preclinical work shall propose the
Collaboration Compound to the JRDC for selection for Co-Development under
Section 11.4. If the JRDC selects such Collaboration Compound for
Co-Development, then the Party that did not conduct the preclinical work on such
Collaboration Compound shall pay the other Party [ * ] of that Party’s expenses
in conducting such independent preclinical work on that compound. Thereafter,
the Parties shall [ * ], and shall conduct Co-Development of such Collaboration
Product as set forth in Chapter 4. The rights of a Party to buy back into a
Collaboration Compound being independently developed by the other Party under
this Section 9.6(b) shall not expire until 30 days following [ * ]. If the JRDC
does not then select such compound for Co-Development, the Party desiring to
develop such Collaboration Compound may proceed with development independently
pursuant to Section 12.4.
     (c) For compounds that are under active investigation as part of the
Research at the end of the Research Term but have not yet been determined to be
a Collaboration Compound, the Parties shall have equal rights to continue work
and commercialize any resulting Products under the same arrangements as set
forth in paragraph (b) above.
     (d) The Party who is the owner of any pending or issued claim of an
unexpired Patent pursuant to Section 1.39 (a) claiming the chemical genus of
compounds at least one of which was identified as a Collaboration Compound and
whose Patent covers a Post-Collaboration Compound shall have the exclusive right
to develop and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

23



--------------------------------------------------------------------------------



 



market such Post-Collaboration Compound worldwide, subject to a royalty pursuant
to Section 16.6. The testing for inhibiting Ras Function activity by
Post-Collaboration Compounds shall be done by Onyx.
Article 10 — Research Reports
     10.1 Information and Reports During Research. Onyx and Miles shall make
available and disclose to each other the Information and all other significant
information, data, and results known or developed by each party as of the
Effective Date and during the Research Term, relating to the Field and the Field
of Collaborative Research. All discoveries or inventions made by either Party in
the Field and the Field of Collaborative Research, including without limitation
information regarding initial leads, activities of leads, derivatives, analogs,
and results of in vitro and in vivo studies, will be promptly disclosed to the
other Party, with significant discoveries or advances being communicated as soon
as practicable after such information is obtained or its significance is
appreciated. Each Party shall also submit a written report to the JRDC, at least
once a quarter and at least three days prior to the JRDC meeting during such
quarter, summarizing the significant results, data, and information, including a
list of all new materials created, from the Research conducted by that Party
during the previous quarter. Each Party will use reasonable efforts not to
communicate information to the other Party that has no application to the Field.
Each Party agrees to provide the other with access to review and make copies of
the raw data for any and all work carried out in the course of the Research, as
reasonably requested by the other Party to further the objectives of this
Agreement.
     10.2 Reports After Research Term. Following the Research Term, each Party
shall submit reports to the JRDC on a quarterly basis regarding all work being
done by such Party with respect to Collaboration Compounds not yet in
Development and other compounds under active investigation in the Research as of
the end of the Research Term, at a level of detail sufficient to enable the
other Party to understand the progress being made and to evaluate whether to
participate in funding such preclinical work under Section 9.6, and with respect
to any efforts under Section 9.6(d) towards identifying and developing
Post-Collaboration Compounds.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

24



--------------------------------------------------------------------------------



 



CHAPTER 4
PRODUCT DEVELOPMENT
Article 11 — Co-Development
     11.1 Scope of Development. Development and commercialization by the
Parties, or either of them, of any and all Collaboration Compounds for any
indication in the Field shall be conducted solely as provided under this
Agreement. All Co-Development will be supervised and managed by the JRDC. The
JRDC shall:

  (i)   review all proposals under Section 11.4 and select Collaboration
Compounds for Co-Development into Collaboration Products;     (ii)   review and
approve the world-wide plan for the Co-Development of each Development Compound
selected for Co-Development, including an annual budget subject to approval by
the Parties, the clinical plan, and selection of indications (the
“Co-Development Plan”); and     (iii)   approve all major decisions regarding
Co-Development.

     11.2 Preclinical Investigation and Development. The JRDC shall select which
Collaboration Compounds in the Research shall enter the Preclinical Development
Period as Development Compounds. Development Compounds shall be evaluated and
investigated under the Preclinical Development Period to determine whether to
select such Development Compounds for Co-Development. The Preclinical
Development Period shall be directed towards obtaining the data necessary or
useful for selecting specific Collaboration Compounds (that are Development
Compounds) for Co-Development and for filing the applications for approval to
conduct human clinical trials. The Preclinical Development Period includes the
preclinical work needed to prepare the data necessary or useful for filing an
IND (or related applications) and for obtaining governmental approval to conduct
human clinical trials on such Development Compounds, such as [ * ]. Except as
otherwise provided in the Annual Plan, Miles shall perform all of the
preclinical and regulatory work under the Preclinical Development Period. Miles
shall bear all costs and expenses related to the work in the Preclinical
Development Period (except as set forth in Section 9.6(b) with respect to
preclinical work after the Research Term).
     11.3 Synthesis of Preclinical Materials. The cost of Collaboration
Compounds synthesized for use in the Research and the Preclinical Development
Period, and related costs of process development, shall be part of the Annual
Plan and budget pursuant to Section 5.4. Materials used in the Preclinical
Development Period shall be manufactured by [ * ], it being understood that
Miles will be the Party responsible for the development of manufacturing
processes.
     11.4 Selection of Collaboration Compounds for Co-Development.
Co-Development of a Development Compound shall be initiated by its selection by
the JRDC. At any time during the Agreement, either Party may make a proposal to
the JRDC that a particular Collaboration Compound be selected for
Co-Development. Such proposal shall
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

25



--------------------------------------------------------------------------------



 



include a summary of all research and preclinical results upon which such Party
bases its belief that such Collaboration Compound is appropriate for Clinical
Development Period work. Within 60 days of receipt of such proposal, the JRDC
shall review all such data and make its decision whether to select such
Development Compound for Co-Development hereunder. In the event that the JRDC
needs more information to make its decision, the JRDC shall inform the Party
making the proposal, prior to the end of such 60 day period, specifying the
additional information needed. The JRDC and such Party shall cooperate to
provide the JRDC such additional information as quickly as possible. The JRDC
then shall make its decision as to such Collaboration Compound within 30 days of
receiving such additional information. If the JRDC selects a Collaboration
Compound for Co-Development, such Co-Development shall commence with work
necessary for regulatory submission in the Preclinical Development Period to
develop a Collaboration Product. At that time, the JRDC may select an
appropriate number of related Collaboration Compounds to act as back-up
compounds to the selected Development Compound (“Back-Up Compounds”). Such
Back-Up Compounds shall not be subject to independent development under Article
12, during the time that the related Development Compound is in Clinical
Development. Such Back-Up Compounds shall no longer be considered Back-Up
Compounds

  (a)   if the Back-Up Compounds cease to be in Co-Development (including by
reason of Regulatory Approval), or     (b)   within [ * ] after the end of the
Research Term by decision of the JRDC, or     (c)   after [ * ] after the end of
the Research Term.

     11.5 Budget for Development. Within 60 days after selection by the JRDC of
a Collaboration Compound for Co-Development the JRDC shall agree upon and
provide to the Parties for approval a budget for the Co-Development activities
to be undertaken to achieve Regulatory Approval for such Development Compound.
The JRDC shall amend and update the Co-Development budget at least 90 days prior
to the beginning of a new calendar year while such Co-Development is ongoing,
and shall submit such amended budget to the Parties for approval, with such
changes as they may deem appropriate and mutually approve.
     11.6 Performance of Co-Development. The JRDC shall supervise Co-Development
with the goal of achieving Regulatory Approval of such Development Compound as
quickly as possible. In all countries and territories [ * ], Miles shall have
the primary responsibility for performing the required tasks of Co-Development
pursuant to the world-wide Co-Development Plan, including conducting all
clinical trials and obtaining all Regulatory Approvals necessary for marketing
Collaboration Products. Onyx shall assist Miles at Miles’ reasonable request in
performing such Co-Development tasks; provided, however, that Miles shall at all
times have decision-making authority and remain ultimately responsible for
completion of all such tasks and obligations. Miles’ (and Onyx’, where
appropriate) performance of such Co-Development obligations shall be under the
management and supervision of the JRDC, and each Party shall keep the JRDC
informed as to all significant work in Clinical Development Period hereunder. [
* ] Miles and Onyx shall jointly participate in performing Co-Development tasks
with equal participation by the Parties to the extent practical, under the
supervision of the JRDC. Subject to
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

26



--------------------------------------------------------------------------------



 



the principle of equal participation, the Parties expect that such
Co-Development will rely, to the extent it is economically indicated, on the
existing structure and capabilities of Miles for performing Clinical Development
Period tasks. Promptly after selection of a Collaboration Compound for
Co-Development, the Parties shall meet to define a specific mechanism for such
joint Co-Development [ * ].
     11.7 Funding of Co-Development. Subject to an election as provided in
Section 12.2 below, each Party shall bear one-half of the Co-Development Costs
for each Development Compound, for each country throughout the world excluding
Japan that the JRDC selects for Co-Development. Each Party shall maintain
accurate books and records of all costs and expenses allowable as Co-Development
Costs, within the budget of the Co-Development Plan approved by the Parties.
Within 60 days after the end of any calendar quarter, each Party shall submit to
the JRDC a summary of all Co-Development Costs incurred during that quarter with
respect to such Development Compound, including reasonable detail demonstrating
the specific basis for the costs and expenses included in the summary. The JRDC
shall review all such expenses to determine if they fall within the annual
budget in the Co-Development Plan. Any amounts expended outside the approved
annual budget shall be borne by the Party making such expenditure, unless
approved by JRDC and if so approved shall be Co-Development Costs. With respect
to the expenses within the annual budget of the Co-Development Plan, the JRDC
shall submit to the Party that bore less than half of the Co-Development Costs
within the budget for that quarter an invoice for the amount that Party must
remit to the other Party or bring that Party’s share of the Co-Development Costs
up to one-half for the previous quarter. Such Party shall remit the amount on
the invoice to the other Party within [ * ] of receiving such invoice.
     11.8 Development Payments. Miles agrees to pay Onyx the amounts
(“Development Payments”) specified below. Such payments will occur with respect
to each Development Compound during the Clinical Development Period under the
management of the JRDC as long as the Co-Development continues. No payments
under this Section shall be due for independent development pursuant to
Section 12.4. Miles shall make the following Development Payments:
     (a) $5.0 million in consideration of research and development efforts to be
undertaken by Onyx pursuant to this Agreement following the first administration
of a Development Compound to a subject under a Phase II clinical trial. This
amount shall be paid by wire transfer within [ * ] after such administration.
     (b) $15.0 million in consideration of research and development efforts to
be undertaken by Onyx pursuant to this Agreement following the first
administration of a Development Compound to a subject under a Phase III clinical
trial. This amount shall be paid by wire transfer within [ * ] after such
administration.
     (c) $10.0 million in consideration of research and development efforts to
be undertaken by Onyx pursuant to this Agreement following the filing of an NDA
for a Development Compound. This amount shall be paid by wire transfer within [
* ] after such filing.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

27



--------------------------------------------------------------------------------



 



     (d) $10.0 million in consideration of research and development efforts to
be undertaken by Onyx pursuant to this Agreement following the approval of an
NDA for a Development Compound or equivalent in any one of the following
countries: France, Germany, Italy, Spain, or the United Kingdom. This amount
shall be paid by wire transfer within [ * ] after such approval.
     11.9 Development Diligence. The Parties [ * ] and Miles [ * ] shall use
diligent efforts to complete the work in the Clinical Development Period of
Collaboration Compounds selected for Co-Development, and to file applications to
obtain Regulatory Approval for Collaboration Products in each country in which
both Parties bear the Co-Development Costs for a particular Product. The Parties
shall own jointly [ * ] and Miles shall own solely in all other countries all
regulatory submissions and Regulatory Approvals.
     11.10 Collaboration Product Information. Miles and Onyx will disclose and
make available to each other all preclinical, clinical, regulatory, commercial
and other information known by Miles or Onyx or their respective Affiliates
concerning Collaboration Products at any time during the term of this Agreement.
All significant information will be disclosed to the other Party promptly after
it is learned or its significance is appreciated. The Parties shall agree on an
appropriate mechanism, relying if possible on existing infrastructure, to
maintain a database of clinical trial data accumulated from all clinical trials
and of adverse drug event information for all Collaboration Products. Both
Parties shall own (subject to Section 11.9 above) and have rights of access to
such database and information.
     11.11 Use of Information. Any information contained in reports made
pursuant to this Article 11 or otherwise communicated between the Parties will
be subject to the confidentiality provisions of Article 22 below. Subject to
such limitation, Miles may use any information obtained by it pursuant to this
Agreement for the purposes of obtaining Regulatory Approval for Products in
countries where Onyx is not participating in Co-Development of such Products.
     11.12 Relationship With Chiron Product Rights. The Parties recognize that
Onyx has granted Chiron prior rights relating to developing and commercializing
[ * ] products, as defined in the Chiron Agreement, and that all rights granted
in this Agreement are subject to those prior rights. In the event any
Collaboration Compound introduced to the collaboration by Onyx or synthesized by
Onyx in the course of the Analoging Program pursuant to Section 8.1.(b)
satisfies the definition of a [ * ] product, Onyx shall provide notice to Chiron
and comply with Chiron’s rights with respect to such product. If as a result of
such negotiation Chiron elects to develop and commercialize such compound as a [
* ] product under the Chiron Agreement, then Miles and Onyx shall share equally
any Sublicensing Revenue received from Chiron with respect to such products. If
Chiron does not elect to commercialize such Collaboration Compound as a [ * ]
product, such compound shall be developed, if at all, under this Agreement. Any
Collaboration Compound introduced to the collaboration by Miles or synthesized
by Miles in the course of the Analoging Program pursuant to Section 8.1(b) that
satisfies the definition of a [ * ] product, shall not be provided to Chiron.
Onyx agrees not to make any amendment to the Chiron Agreement or waive any
rights thereunder after the Effective Date which is adverse to the collaboration
established by this Agreement without the prior consent of Miles.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

28



--------------------------------------------------------------------------------



 



     11.13 Manufacture of Clinical Materials. Miles shall manufacture, or have
manufactured, all quantities of Collaboration Products required for clinical
trials and obtaining Regulatory Approvals. The specifications for such materials
shall be established by the JRDC.
     The cost of manufacturing such materials [ * ] shall be included within
Co-Development Costs, based on Miles’ then most current estimates of the final
Cost of Goods Sold for such Products.
Article 12 — Independent Development
     12.1 Termination of Funding of Co-Development in Japan. Onyx has selected
not to bear its share of the Co-Development Costs in Japan. Thus, the
Development Compounds shall be deemed Royalty-Bearing Products for Miles in
Japan, but shall remain a Collaboration Product in the rest of the world. Miles,
if it bears the costs to continue work in Japan, shall have the exclusive rights
to develop and market such Products, subject to the payment of royalties
pursuant to Section 16.2(b) below.
     12.2 Termination of Funding of Co-Development Outside Japan. Either Party
may terminate entirely its funding for conducting research and preclinical work
on Collaboration Compounds not in development after the end of the Research Term
and/or its funding of CoDevelopment Costs for a particular Development Compound,
by giving the other Party 60 days written notice of that decision. Such Party
shall remain responsible for its share of all Co-Development Costs incurred up
until the effective date of such termination under the notice. Thereafter, the
other Party may continue work at its own expense, and the Product shall be
deemed a Royalty-Bearing Product. Such Party continuing work thereby shall
obtain the worldwide (excluding Japan), exclusive right to develop and market
such Product, subject to payment to the terminating Party of a royalty on sales
of such Royalty-Bearing Product under Section 16.2(a).
     12.3 No Refund of Co-Development Costs. A Party shall not be entitled to
any refund of any Co-Development Costs it has borne under this Agreement,
regardless of any election made under Sections 12.1 or 12.2.
     12.4 Independent Development. If a Collaboration Compound is not selected
by the JRDC as a Development Compound for Co-Development or has been selected
either as Development Compound or as Back-Up Compound, for which, however,
development has been discontinued, either Party may elect, by written notice to
the other Party, to develop such Collaboration Compound as a Product
independently, provided that such Party supported selection by the JRDC at the
time the Collaboration Compound was submitted to the JRDC for consideration. In
addition, if Onyx performed independent research and development on a compound
under Section 7.3 and Miles did not exercise the option under Section 7.4, then
Onyx may develop such compound as a Product independently. The Party performing
such independent Clinical Development Period work shall bear all related
expenses. Such independently developed Product shall be a Royalty-Bearing
Product. The non-electing Party shall provide all materials and Know-How
relating to such Collaboration Compound as are reasonable to assist such Party
to perform such Clinical Development Period work. The Party
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

29



--------------------------------------------------------------------------------



 



that performs such independent development shall pay a royalty to the other
Party for sales of such Royalty-Bearing Product under Section 16.2(c).
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

30



--------------------------------------------------------------------------------



 



CHAPTER 5
MARKETING OF PRODUCTS
Article 13 — Commercialization of Collaboration Products
     13.1 Miles Exclusive Rights Outside the United States. Outside the United
States, Miles shall have the exclusive right, subject to Section 13.11, to
commercialize and market Collaboration Products. Miles shall use reasonable
diligence in marketing Collaboration Products outside the United States and
shall endeavor to maximize the economic value of the Products to the Parties.
Onyx shall cooperate and assist in such marketing at Miles’ reasonable request.
     13.2 Miles Marketing Plan. At least twelve months prior to the expected
Regulatory Approval of marketing a Collaboration Product, Miles shall develop
for review a Marketing Plan setting forth the world-wide plan for marketing and
selling such Collaboration Product. Such Marketing Plan shall also include a
budget financial projections, as set forth in Section 13.3. Such Marketing Plan
will be updated by Miles at least 90 days [ * ] and at least 90 days prior to [
* ] the launch of such Product. Onyx shall have the right to meet with Miles to
discuss the marketing and selling plans and strategies contained therein.
     13.3 Financial Projections and Budget. Each Marketing Plan shall include a
detailed budget for the marketing and selling of the Collaboration Product and
financial projections for sales and profitability. The financial projections
will set forth projections over the first [ * ] years following launch.
     13.4 Onyx Option To Co-Promote. Onyx has the right to Co-Promote with Miles
in the United States each Collaboration Product that receives Regulatory
Approval, so long as Onyx paid one-half of the Co-Development Costs incurred
world-wide for such Collaboration Product excluding Japan.
     13.5 Onyx Notice of Intent to Co-Promote. For each Development Compound in
Co-Development, Miles shall give Onyx a presentation promptly after all Phase II
clinical trials data have been collected and analyzed. This presentation shall
give an analysis of all relevant data about such Development Compound, including
results from all Clinical Development Period efforts and shall set forth a
detailed plan and budget for the remaining clinical development needed to obtain
Regulatory Approval and a proposed Marketing Plan for the United States after
approval. Such presentation shall be sufficiently detailed to permit Onyx to
make an informed decision about Co-Promotion. Within [ * ] after receipt of such
presentation, Onyx shall provide the Miles written notice of whether it elects
to Co-Promote such Collaboration Product in the United States. If Onyx does not
elect to Co-Promote within such period or does not participate in the launch of
the Product, Miles shall have the exclusive right to commercialize and market
such Collaboration Product in the United States.
     13.6 Co-Promotion Program. The JRDC shall determine the method of marketing
the Co-Promotion Products that is designed to maximize the economic value of
such Products to
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

31



--------------------------------------------------------------------------------



 



the Parties. With respect to each Collaboration Product that Onyx elects to
Co-Promote under Section 13.5, Onyx and Miles shall each work diligently, and
use reasonable commercial efforts, to Co-Promote and commercialize such
Co-Promoted Products in the United States. The JRDC shall develop, oversee and
implement all such commercialization activities, giving equal position and
opportunity to each Party in Co-Promoting Products (the “Co-Promotion Program”).
At least twelve months prior to the introduction of each such Co-Promoted
Product, the JRDC shall prepare a detailed plan for the initial launch and the
12 month period following launch (“Launch Year”). Such Co-Promotion Program
shall be updated and approved on an annual basis not later than 90 days prior to
each January 1 following launch.
     13.7 Co-Promotion Sales Efforts. Each Party contributes 50% of the overall
level of sales effort for each Co-Promotion Product. The JRDC shall work with
the Parties to achieve a mutually acceptable level of sales efforts, including
numbers of sales representatives allocated.
     13.8 Co-Promotion Costs. The Co-Promotion Program for each Co-Promoted
Product shall include a budget, prepared by the JRDC and approved by the
Parties, of the approved costs for all aspects of Co-Promotion in the United
States for such Co-Promoted Product (the “Approved Co-Promotion Costs”).
Approved Co-Promotion Costs may include: [ * ] with respect to such Co-Promoted
Product.
     13.9 Training Program. The JRDC shall oversee the development of training
programs covering the Co-Promoted Products for the sales forces of each
respective Party. The Parties agree to utilize such training programs on an
ongoing basis to assure a consistent, focused promotional strategy. Training
shall be carried out at a time which is mutually acceptable to the Parties, and
which is prior to but reasonably near the date on which Regulatory Approval is
expected. As additional members are added to the Parties’ respective sales
forces, training will be given to groups of the newly selected members at
reasonable intervals of time. All training shall be carried out by Miles. All
training materials will be prepared and supplied by Miles.
     13.10 Advertising and Promotional Materials. The JRDC shall oversee the
development of all written sales, promotional, and advertising materials and all
oral presentations relating to Co-Promoted Products. All such written or visual
materials, and oral presentations (where applicable), shall comply with the
general requirements of Article 18 relating to trademarks and shall, if they
identify either Party, describe Miles and Onyx as joining in a research
collaboration and the co-promotion of such Product, and shall display the Onyx
and Miles names and logos with equal prominence (to the extent permitted by
law). All such advertising and promotional materials will be prepared and
supplied by Miles.
     13.11 Onyx Marketing. In a country outside the United States and Japan
where Onyx has a sales force and it is legally permissible to co-promote
products, Onyx may request that Miles permit Onyx to co-promote Collaboration
Products in such country. Miles shall consider such request in good faith, and
at its discretion may permit Onyx to perform such co-promotion under terms
mutually agreed to by the Parties.
     13.12 Price Setting in the United States. Miles will have the sole right
and responsibility for establishing and modifying the terms and conditions with
respect to the sale of
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

32



--------------------------------------------------------------------------------



 



the Co-Promotion Product, including the [ * ], any [ * ] and the like. In
establishing such prices and commercial terms, Miles shall seek to maximize the
economic value of such Products to the Parties over time.
Article 14 — Sales Responsibility
     14.1 Sales and Distribution. For each Co-Promotion Product, Miles shall be
responsible for booking sales, warehousing, and distribution of all such
Products, and for performing all services related to Product distribution and
customer service. If Onyx receives any orders for Co-Promotion Product, it shall
refer such orders to Miles to be filled.
     14.2 Responsibility. Unless otherwise agreed, Miles shall have the sole
responsibility with respect to the following:
     (a) Handling all returns of the Co-Promotion Product. If a Co-Promotion
Product is returned to Onyx, it shall be shipped promptly to the facility
responsible for shipment of such product in the country in question, to the
attention of the Returned Goods Department or another location as may be
designated by Miles.
     (b) Handling all recalls of the Co-Promotion Products. Onyx will make
available to Miles, upon request, all of Onyx’ pertinent records which Miles may
reasonably request to assist Miles in effecting any recall.
     (c) Handling all aspects of order processing, invoicing, distribution,
inventory, receivables and collection in respect of sales of Co-Promotion
Products.
     (d) Accounting for Collaboration Revenue. Miles shall properly manage and
account for all amounts received on account of sales of Co-Promotion Products.
     14.3 Cost Allocations. To the extent such costs are not [ * ] or otherwise
allocated as [ * ] hereunder, all other costs incurred under Sections 14.1 and
14.2 shall be [ * ].
     14.4 Allocation of Co-Promotion Costs. Miles, as the Party responsible for
accounting under Section 16.1, shall review all invoices submitted by the
Parties as [ * ] relating to co-promotion activities for Co-Promotion Products,
and shall approve for reimbursement only those invoices for charges and costs
that constitute Approved Co-Promotion Costs. The Parties shall submit to Miles,
on a quarterly basis, invoices for the Approved Co-Promotion Costs incurred by
them during the previous quarter. The Approved Co-Promotion Costs and the costs
pursuant to Section 13.9 and 13.10 shall be deducted as [ * ] from the
Collaboration Revenue, in accordance with Section 16.1 below, in determining the
Marketing Profit or Marketing Loss.
Article 15 — Royalty-Bearing Products
     15.1 Commercialization and Marketing of Royalty-Bearing Products. Each
Party which has exclusive rights in such countries where Products are deemed
Royalty-Bearing Products shall conduct the development and marketing of such
Products in accordance with the Party’s internal standards with respect to
matters such as development timetables, expenditures,
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

33



--------------------------------------------------------------------------------



 



pricing, promotion and advertising, taking into account relevant parameters
including market size, profit margins and competition and in accordance with
legal and regulatory requirements. Each Party shall use its own discretion,
based upon resources and other relevant parameters, to determine which countries
are selected to pursue the development and marketing of such Royalty-Bearing
Products.
Article 16 — Compensation for Sales of Products
     16.1 Determination and Allocation of Marketing Profit and Loss with Respect
to Sales Of Collaboration Products. Within [ * ] of the end of each of the [ * ]
calendar quarters and [ * ] of the [ * ] quarter, Miles shall report to Onyx
worldwide Collaboration Revenue received for each Collaboration Product, on a
country-by-country and Product-by-Product on a consolidated basis for each such
quarter. Furthermore Miles shall report to Onyx the [ * ] incurred by Miles and
reported to Miles pursuant to Section 14.4, on a country-by-country and
Product-by-Product on a consolidated basis during such quarter. [ * ] of the Net
Sales of all Collaboration Products other than Co-Promotion Products shall be an
additional [ * ] to Miles to compensate Miles for the investment and risk with
respect to the sale and marketing of such Products. The Marketing Profit shall
be divided equally between Onyx and Miles, however, subject to Section 16.3
below. In addition, upon receipt of such reports for the [ * ] quarter, Miles
shall reconcile all reports for such calendar year and shall direct the
remittance of a reconciling payment between the Parties, as appropriate.
Marketing Profit shall be determined and allocated between the Parties for so
long as [ * ]. In the event that the [ * ] are greater than the [ * ] for a
particular quarter, the difference shall be deemed Marketing Loss, which shall
be allocated in equal shares to each Party. Within [ * ] of such allocation,
Onyx shall reimburse Miles an amount which, when added to any unreimbursed
Allowable Expense borne by Onyx during the quarter, will be sufficient to
allocate to Miles its one-half share of the Marketing Loss for the quarter.
     16.2 Royalty With Respect to Sales of Royalty-Bearing Products. Sales by a
Party or its sublicensee of Royalty-Bearing Products shall require payment of
royalties to the other Party as determined under the following provisions:
     (a) Royalties After Termination of Co-Development. For Collaboration
Compounds that are independently developed under Section 12.2 as Royalty-Bearing
Products, the royalty to be paid on Net Sales by the Party conducting such
development is as follows:
     (i) if the commencement of independent development occurred after the end
of the Research Term and prior to the commencement of the Clinical Development
Period, the royalty shall be at a rate of [ * ] to be negotiated in good faith,
or
     (ii) if the commencement of independent development occurred after the
commencement of the Clinical Development Period at the rate determined by the
following equation:
     Royalty Rate = [ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

34



--------------------------------------------------------------------------------



 



     (1) “L %” means
     (i) [ * ] and
     (ii) [ * ]
     (2) [ * ] and
     (3) [ * ]
     (b) Royalties For Product Sold in Japan. For Collaboration Compounds, that
are independently developed under Section 12.1 as Royalty-Bearing Products in
Japan, the royalty to be paid on Net Sales is
     (i) A rate of [ * ] if either (A) the compound in question has entered the
Preclinical Development Period prior to [ * ] or (B) such compound is not in the
Preclinical Development Period prior to [ * ] but [ * ] and
     (ii) A rate of [ * ] in all other cases, depending on the stage of
development, such rate to be negotiated in good faith.
     (c) Royalties For Independently-Developed Products. For Collaboration
Compounds that are independently developed under Section 12.4 above, Net Sales
of such Royalty-Bearing Products by such a Party or its sublicensee shall be
subject to a royalty payable by such Party to the other Party. Such royalty will
be at a rate between [ * ] to be negotiated in good faith by the Parties based
on the following factors:
     (i) [ * ]
     (ii) [ * ] and
     (iii) [ * ]
     16.3 Special Distribution. At the end of each calendar quarter, Miles shall
be entitled to a special distribution equal to the amounts of Development
Payments made by Miles under Section 11.8 and not yet recovered by Miles under
this Section 16.3. The amount of the distribution, however, shall not exceed the
sum of:

  (i)   [ * ] of the [ * ] of Marketing Profits for such quarter; and     (ii)  
[ * ] of the [ * ] from Royalty-Bearing Products for such quarter; and     (iii)
  if the end of the [ * ] concerned is also the end of the [ * ], [ * ] of any
Onyx Profit during [ * ]. As used herein, “Onyx Profit” means any net profit
reported by Onyx for financial accounting purposes, as calculated by [ * ].

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

35



--------------------------------------------------------------------------------



 



      Such distribution shall be effected within 60 days after the end of the
quarter in the following manner or manners, as necessary, in the following
order: (i) [ * ]; (ii) [ * ]; (iii) [ * ]; and (iv) [ * ].

     16.4 Research Termination. In the event that Miles terminates the Research
under Sections 5.6, 5.7, 5.8 and 5.9 and Onyx sells Products thereafter, then
Onyx shall pay Miles a royalty on Net Sales of such Products, at a commercially
reasonable royalty rate up to [ * ].
     16.5 Duration of Royalty Obligations: Royalty Step-Down. The royalty
obligation under Section 16.2 shall terminate, with respect to sales of a
particular Royalty-Bearing Product, on a country-by-country basis on the later
of: the expiration of the last to expire Patent right covering such Product
owned or Controlled by either Party or [ * ] years after the first commercial
sale of such Product. In the event such Product is sold in a country wherein
there is no issued and enforceable Patent owned or Controlled by either Party,
covering the manufacture, use or sale of such Product, then the royalty rate
applicable to sales of such Product in such country shall be [ * ] rate
otherwise specified in this Article.
     16.6 Royalty for Post-Collaboration Compound Sales. In the event a Party
sells as a product a Post-Collaboration Compound it owns, such Party shall pay
the other Party a royalty of [ * ] of the Net Sales of such product. Such
royalty obligation shall terminate, on a country-by-country basis, upon the last
to expire Onyx Patent or Miles Patent covering such product through its chemical
genus claim.
     16.7 Royalty Payment Reports. Royalty payments under this Agreement shall
be made to the Party owed a royalty hereunder, or its designee, quarterly within
[ * ] following the end of each calendar quarter for which royalties are due
from the selling Party. Each royalty payment shall be accompanied by a report
summarizing the Net Sales of Royalty-Bearing Products during the relevant
three-month period.
     16.8 Royalty Offset. A Party may offset, against any amounts owed to the
other Party as royalties hereunder due to its sales of Royalty-Bearing Products,
the following expenses to the extent incurred in the year for which such royalty
amounts accrued:
     (a) [ * ] of Third Party Royalties with respect to technology acquired
under Section 8.2; and
     (b) [ * ] of such Party’s
     (i) one-time settlement payment, and/or
     (ii) ongoing Third Party Royalties required in respect of sales of such
Royalty-Bearing Products by reason of claims relating to Patents or Know-How
licensed from the other Party or developed under this Agreement, all under
Section 21.5 with respect to such Party’s defense of claims by a Third Party
made against such Party in respect of its making, using, or selling such
Royalty-Bearing Products; provided, however, that a Party may only offset
against royalties owned
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

36



--------------------------------------------------------------------------------



 



to the other Party with respect to any particular Product up to an aggregate of
[ * ] royalties owed the other Party for such Product for the calendar year.
     16.9 Taxes. The Party receiving royalties shall pay any and all taxes
levied on account of royalties it receives under this Agreement. If laws or
regulations require that taxes be withheld, the selling Party will

  (i)   deduct those taxes from the remittable royalty,     (ii)   timely pay
the taxes to the proper taxing authority, and     (iii)   send proof of payment
to the other Party within sixty (60) days following that payment.

The Parties agree to cooperate to obtain the benefit of any tax treaty with
respect to such royalty payments.
     16.10 Blocked Currency. In each country where the local currency is blocked
and cannot be removed from the country, at the election of the selling Party,
royalties accrued in that country shall be paid to the receiving Party in the
country in local currency by deposit in a local bank designated by the receiving
Party.
     16.11 Foreign Exchange. For the purpose of computing royalties due upon the
Net Sales of Royalty-Bearing Products sold in a currency other than United
States Dollars, such currency shall be converted into United States Dollars at
the applicable conversion rate published in the Wall Street Journal on the date
when the royalty payment reports pursuant to Section 16.7 is made.
     16.12 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated by that Party as the appropriate recipient or reporting entity.
     16.13 Sales By Sublicensees. In the event either Party grants licenses or
sublicenses to Third Parties to make or sell Royalty-Bearing Products, such
licenses or sublicenses shall include an obligation for the licensee or
sublicensee to account for and report its Net Sales of such Royalty-Bearing
Products on the same basis as if such sales were made by the Party granting the
license or sublicense, and such Party shall pay royalties to the Party receiving
royalties under this Agreement as if the Net Sales of such Royalty-Bearing
Products of the sublicensee were Net Sales of the Party granting the license or
sublicense.
Article 17 — Information and Reports During Marketing
     17.1 Adverse Drug Events. The Parties shall maintain and promptly provide
to each other information regarding adverse drug events with respect to
Collaboration Products as follows:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

37



--------------------------------------------------------------------------------



 



     (a) Each Party shall notify the other Party of any fatal or severe events
occurring in a given country and reported to it in respect of Collaboration
Products within twenty-four (24) hours of receipt of such report and immediately
thereafter shall supply to the other Party all further details which become
available to the reporting Party with respect to any such events;
     (b) The Parties shall immediately decide who shall be responsible for
notifying such events reported to it to the appropriate health authorities in
accordance with legal requirements and governmental registrations applying the
given country including reporting to the medical and scientific community if
appropriate;
     (c) The Parties shall also keep informed each other on a quarterly basis of
all other events with regard to adverse reactions occurring in the countries in
respect of Collaboration Products.
     17.2 Records. Each Party shall keep or cause to be kept such records as are
required to determine in a manner consistent with generally accepted accounting
principles in the United States the sums or credits due under this Agreement,
including, but not limited to, [ * ] At the request (and expense) of either
Party, the other Party and its sublicensees shall permit the requesting Party or
an independent certified public accountant appointed by such Party and
reasonably acceptable to the other Party, at reasonable times and upon
reasonable notice, to examine those records as may be necessary to:

  (i)   determine, with respect to any calendar year ending not more than three
years prior to such Party’s request, the correctness of any report or payment
made under this Agreement; or     (ii)   obtain information as to the royalty
payable for any calendar year. Any such examination shall be subject to
Article 22. Results of any such examination shall be made available to both
Parties. The Party requesting the audit shall bear the full cost of the
performance of any such audit, unless such audit discloses a variance of more
than five percent (5%) from the amount of the original report, royalty or
payment calculation. In such case, the Party being audited shall bear the full
cost of the performance of such audit.

Article 18 — Trademarks
     18.1 Collaboration Product Trademarks. Collaboration Products shall be sold
under trademarks selected by agreement of the Parties and owned by [ * ] shall
grant to [ * ] an exclusive, royalty-free license [ * ] to use Collaboration
Product trademarks, in addition to [ * ] use, for Products developed in the
Field. [ * ] shall bear all costs associated with the filing, prosecution and
maintenance of Collaboration Product trademarks. In the event a decision is made
to not maintain a Collaboration Product trademark, [ * ] shall give [ * ] notice
to this effect; after notice, [ * ] may request the assignment of such
Collaboration Product trademark and may at its expense maintain such
Collaboration Product trademark. Each Party agrees to conform with the customary
guidelines of the licensing Party with respect to manner of use.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

38



--------------------------------------------------------------------------------



 



     18.2 Royalty-Bearing Product Trademarks. The Party selling a
Royalty-Bearing Product shall select and own trademarks covering such
Royalty-Bearing Products in the countries of sale. Where a Royalty-Bearing
Product is a Collaboration Product in some other countries, the Party selling
such Royalty-Bearing Product may use the Product-specific trademark of such
Collaboration Product.
     18.3 Infringement Of Trademark. [ * ] shall notify [ * ] promptly upon
learning of any actual, alleged or threatened infringement of a trademark
specific to a Collaboration Product (the “Trademark”) or of any unfair trade
practices, trade dress imitation, passing off of counterfeit goods, or like
offenses. Upon learning of such offenses from [ * ] shall take all reasonable
and appropriate steps to protect, defend and maintain the Trademark for use by
the Parties in connection with the Collaboration Product.
     18.4 Costs of Defense for Collaboration Product Trademarks. All of the
costs, expenses and legal fees in bringing, maintaining and prosecuting any
action to maintain, protect or defend a Trademark which is specific to a
Collaboration Product shall be an [ * ], and any recovery shall be [ * ].
Article 19 — Manufacturing and Supply
     19.1 Commercial Supply of Collaboration Products.
          (a) Miles shall manufacture, or have manufactured, all Collaboration
Products for worldwide sales in conformance with the specifications set forth in
the respective applications for Regulatory Approval and any amendments or
supplements thereto, and any substitutes. Subject to subparagraphs (b) below,
the [ * ] shall be kept by Miles as an [ * ]. Miles shall also be allowed to
keep as an [ * ] its [ * ] for each Collaboration Product (to the extent not
recovered as Co-Development Costs pursuant to Sections 11.3 and 11.13)
     (i) incurred prior to the first commercial sale, without interest, in equal
quarterly amounts over a period of [ * ] years, commencing with the first
commercial sale of such Collaboration Product, and
     (ii) incurred after the first commercial sale as they occur in each year.
          (b) The Parties intend that Miles shall be the worldwide manufacturer
of Collaboration Products, unless Miles elects to use the services of a Third
Party, but desire to assure Onyx that the [ * ] are reasonable. If Onyx believes
the [ * ] actually charged by Miles may exceed a reasonable amount, it shall so
advise Miles, and Miles shall confer with Onyx in good faith regarding the Miles
cost structure and accounting methodology and whether cost reducing alternatives
may be available. Following consultations with Onyx, Miles shall in good faith
determine whether any reductions in its [ * ] Sold are appropriate.
     19.2 Labelling. Co-Promotion Products shall bear Miles’ and Onyx’ company
name on the labels, packaging and package inserts with equal prominence to the
extent permitted by law. The Parties shall grant each other fully-paid licenses
under their respective trademarks (and as approved by the Parties at the time)
as necessary to effect the Co-Promotion provided for
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

39



--------------------------------------------------------------------------------



 



in this Agreement. All other Collaboration Products shall refer to the fact that
the product was developed in collaboration with Onyx, to the extent permitted by
law.
     19.3 Commercial Supply of Royalty-Bearing Products. The Party selling
Royalty-Bearing Products shall be responsible for the manufacture of such
Products. If requested by Onyx, Miles shall consider in good faith any request
by Onyx to act at its discretion as manufacturer of Royalty-Bearing Products
being sold by Onyx, on commercially reasonable terms.
     19.4 Supply Shortages. In the event that Miles is unable to manufacture
sufficient quantities of any Product to meet the requirements for Collaboration
Products and Miles’ and Onyx’ Royalty-Bearing Products, the Parties shall meet
and discuss in good faith how to overcome such shortage.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

40



--------------------------------------------------------------------------------



 



CHAPTER 6
INTELLECTUAL PROPERTY RIGHTS
Article 20 — Inventions and Patents
     20.1 Ownership of Research Products and Inventions.
          (a) Except as set forth in Section 20.1(b) below, each Party shall own
the entire right, title and interest in and to all know-how and patentable
inventions made solely by the employees or agents of such Party, and Patents
covering such discoveries or inventions, subject to the terms of this Agreement.
Miles and Onyx shall each own an undivided one-half interest in all know-how,
compositions of matter, and inventions made jointly by employees or agents of
both Parties under the Research. Miles and Onyx shall each own an undivided
one-half interest in Patents covering such jointly-made inventions, with
inventorship to be determined under the patent laws of the jurisdiction where
the relevant Patent application is filed. Miles and Onyx as joint owners each
shall have the right to grant licenses under such jointly owned Patents, only to
the extent as provided for in this Agreement.
          (b) Notwithstanding the foregoing, in the event that (i) a Party [ * ]
or (ii) a Party [ * ], and [ * ] then the Party [ * ], shall be assigned all
right, title and interest in and to all know-how and patentable inventions
associated with such [ * ], subject to the terms of this Agreement.
     20.2 Disclosure of Patentable Inventions. In addition to the disclosures
required under Sections 10.1 and 11.10, each Party shall submit a written report
to the other within 60 days of the end of each quarter describing any invention
arising during the prior quarter in the course of the collaboration which it
believes may be patentable.
     Each Party shall provide the other party with drafts of any patent
application which discloses a Collaboration Compound prior to filing, allowing
adequate time for review and comment by the other Party if possible; provided,
however, the providing Party shall not delay the filing of any patent
application pursuant to Section 20.3 below.
     20.3 Patent Prosecution. The Parties intend to establish broad patent
protection for Collaboration Compounds and other patentable inventions arising
from the Research. Miles shall supervise and direct patenting of all patentable
inventions conceived in the course of and within the scope of the Research and
reduced to practice during the Research Term or within one year thereafter by
employees of both Parties (the “Inventions”). Miles shall file and prosecute all
patent applications covering Inventions. All internal costs and expenses of
prosecuting such patent applications covering Inventions shall be borne by [ *
]. All [ * ], for prosecuting such applications on Inventions shall be paid by [
* ] and be [ * ]. Miles shall give Onyx copies of all such applications and
related correspondence, in sufficient time to allow Onyx reasonably to comment
thereon. Miles shall maintain all Patents that issue on such applications. The
external costs and expenses in relation thereto shall be borne by [ * ] and be [
* ].
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

41



--------------------------------------------------------------------------------



 



     Each Party may make its own decision regarding filing and prosecuting
applications for Patents on inventions made solely by such Party, except with
respect to inventions owned by the other Party pursuant to Section 20.1(b), for
which such other Party shall have the right to file and prosecute patent
applications. All such applications shall be [ * ]. Prior to such filing, the
Parties will consult with each other to facilitate uniformity and efficiency in
the filing and prosecution of applications to obtain Patents. Each Party shall
be responsible for all costs of prosecuting and maintaining any applications and
patents it files hereunder. If a Party decides not to file or maintain an
application or patent in any country on an invention hereunder, it shall give
the other Party notice to this effect; after that notice, the other Party may,
at its expense, file or maintain such application or patent, and the first Party
shall assign to such other Party the rights in such application or patent.
     20.4 Confidential Treatment. All information disclosed under Sections 20.2
and 20.3 shall be treated as confidential pursuant to Article 22.
Article 21 — Infringement
     21.1 Infringement By Third Parties for Collaboration Compound. Miles and
Onyx shall promptly notify the other in writing of any alleged or threatened
infringement of Patents relating to Collaboration Compounds of which they become
aware. The Parties shall determine how best to prosecute any such infringement.
If the Parties do not agree on whether or how to proceed with enforcement
activity within

  (i)   [ * ] following the notice of alleged infringement or     (ii)   [ * ]
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, then [ * ], may each act
in its own name to commence litigation with respect to the alleged or threatened
infringement. In the event a Party brings an infringement action, the other
Party shall cooperate fully, including, if required to bring such action, the
furnishing of a power of attorney. Neither Party shall have the right to settle
any patent infringement litigation under this Section 21.1 in a manner that
diminishes the rights or interests of the other Party without the consent of
such other Party. The costs of any litigation commenced hereunder, [ * ], but
excluding [ * ], which are incurred after the designation of a Product for
Co-Development but prior to Regulatory Approval, shall be borne in the same
manner as if such costs were Co-Development Costs. Such costs that are incurred
following Regulatory Approval shall be [ * ], reimbursed to the Party incurring
such expense. Any recovery realized as a result of such litigation shall be [ *
].

     21.2 Infringement by Third Parties for Royalty-Bearing Products. If any
Patent in the Onyx Patents or the Miles Patents, which covers a Royalty-Bearing
Product, is infringed by a Third Party in the country where such Royalty-Bearing
Product is being sold, the Party to this
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

42



--------------------------------------------------------------------------------



 



Agreement first having knowledge of such infringement shall promptly notify the
other in writing. The notice shall set forth the facts of that infringement in
reasonable detail.
     The Party who is selling such Royalty-Bearing Product shall have the
primary right, but not the obligation, to institute, prosecute, and control any
action or proceeding with respect to such infringement of such Patents. If such
Party fails to bring an action or proceeding within a period of [ * ] after
receiving notice of that infringement, then the other Party may bring and
control any such action. If a Party brings any such action or proceeding, the
other Party agrees to be joined as a party plaintiff and to give the first Party
reasonable assistance and authority to file and prosecute the suit. The other
Party also may choose to be represented in any such action by counsel of its own
choice, at its own expense.
     The costs and expenses of the Party bringing suit under this Section shall
be reimbursed first out of any damages or other monetary awards recovered in
such action. Any remaining damages shall be retained by the Party that brought
the suit, provided that, if the Party selling the relevant Royalty-Bearing
Product brought the suit, [ * ].
     No settlement or consent judgement or other voluntary final disposition of
a suit under this Section may be entered into without the joint consent of Onyx
and Miles.
     21.3 Third Party Claims Against Collaboration Compound. If a Third Party
asserts that a patent or other right owned by it is infringed by the
manufacture, use or sale of any Collaboration Compound, the Party first
obtaining knowledge of such a claim shall immediately provide the other Party
notice of such claim and the related facts in reasonable detail. In such event,
the Parties shall determine how best to control the defense of any such claim
with respect to such Collaboration Compounds. In the event the Parties cannot
agree on the defense of any such claim, [ * ] shall have the right to control
such defense with respect to the Collaboration Compounds in issue in all
countries [ * ]; [ * ] shall have the right to control such defense. Onyx and
Miles will cooperate in defending all such actions. Each party shall have the
right to be represented separately by counsel of its own choice. The entity that
controls the defense of a given claim with respect to Collaboration Products
shall control settlement of such claim; provided, however, that no settlement
shall be entered into without the consent of a Party if such settlement would
adversely affect the interests of such Party.
     21.4 Allocation of Expense; Collaboration Compound or Product. The expenses
of patent defense, settlement and judgements pursuant to Section 21.3, with
respect to sales of Collaboration Products, shall be a shared expense of the
Parties. Such costs incurred after the designation of a Product for
Co-Development but prior to Regulatory Approval shall be [ * ]. Such costs
incurred following Regulatory Approval shall be [ * ].
     21.5 Third Party Claims Relating to Royalty-Bearing Products. Where use of
Patents or Know-How of one Party results in a claim for patent infringement
against the other Party for its sales of Royalty-Bearing Products, then the
selling Party shall have the first right, but not obligation, to defend such
claim, at its own expense, and to control settlement of such claim; provided,
however, that no settlement shall be entered into without the written consent of
the non-selling Party if such settlement would adversely affect its interests.
In the event the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

43



--------------------------------------------------------------------------------



 



selling Party does not undertake such defense within [ * ] of notice of such
claim, then the other Party may defend and settle such claim, at its own
expense; provided, however, that no settlement shall be entered into without the
written consent of the selling Party if such settlement would adversely affect
its interests.
     One-time settlement payments and on-going Third Party Royalties required in
respect of the manufacture, use, or sale of Royalty-Bearing Products hereunder
may be offset against royalties owed the other Party, but only to the extent
permitted under Section 16.8.
Article 22 — Confidentiality
     22.1 Confidentiality; Exceptions.
     (a) Except to the extent expressly authorized by this Agreement or
otherwise agreed in writing, the Parties agree that, during the periods set
forth in (b), the receiving Party shall keep confidential and shall not publish
or otherwise disclose or use for any purpose, other than as provided for in this
Agreement, any Information, and other materials furnished to it by the other
Party pursuant to this Agreement (collectively, “Confidential Information”).
     (b) The restrictions in Section 22.1(a) shall apply:
               (i) during the Research Term and for seven years thereafter, as
to all Confidential Information except to such Information pursuant to
(ii) below; and
               (ii) with respect to Confidential Information directly relating
to Collaboration Compounds, Collaboration Products, or Royalty-Bearing Products
in research, development or being marketed, for so long as such products remain
in research, development or being marketed and for 5 years thereafter.
     (c) The restrictions under this Section 22.1 shall not apply to the extent
that it can be established by the receiving Party that such Confidential
Information:
               (i) was already known to the receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the other Party;
               (ii) was generally available to the public or otherwise part of
the public domain at the time of its disclosure to the receiving Party;
               (iii) became generally available to the public or otherwise part
of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or
               (iv) was disclosed to the receiving Party, other than under an
obligation of confidentiality, by a third party who had no obligation to the
disclosing Party not to disclose such information to others.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

44



--------------------------------------------------------------------------------



 



     22.2 Authorized Disclosure. Each Party may disclose Confidential
Information hereunder to the extent such disclosure is reasonably necessary in
filing or prosecuting patent applications, prosecuting or defending litigation,
complying with applicable governmental regulations or conducting preclinical or
clinical trials, provided that if a Party is required by law or regulation to
make any such disclosure of the other Party’s Confidential Information it will,
except where impracticable for necessary disclosures, (for example, in the event
of medical emergency), give reasonable advance notice to the other Party of such
disclosure requirement and, except to the extent inappropriate in the case of
patent applications, will use its reasonable efforts to secure confidential
treatment of such Confidential Information required to be disclosed and to
minimize the extent of such disclosure. Each Party also may disclose to its
collaborators, under confidentiality obligations,
(i) Confidential Information developed by such Party during the course of this
collaboration, and
(ii) Confidential Information relating to Royalty-Bearing Products being
developed and/or sold by that Party after such time as the other Party no longer
has any right to return such Royalty-Bearing Product to the collaboration as a
Collaboration Product.
     22.3 Survival. This Article 22 shall survive the termination or expiration
of this Agreement.
     22.4 Termination of Prior Agreement. This Agreement supersedes all previous
confidentiality agreements between the Parties and their respective Affiliates.
All confidential information exchanged between the Parties and their respective
Affiliates under such agreements shall be deemed Confidential Information and
shall be subject to the terms of this Article 22.
     22.5 Publications. Except as required by law, each Party agrees that it
shall not publish or present the results of studies carried out as part of the
Research and Co-Development without the opportunity for prior review by the
other Party. Each Party shall provide to the other the opportunity to review any
proposed abstracts, manuscripts or presentations (including information to be
presented verbally) which relate to the Field of Collaborative Research at least
14 days prior to their intended submission for publication. The Party receiving
such proposed abstract, manuscript or presentation shall respond in writing
within such time period with either approval of the proposed material or a
specific statement of concern, based upon either the need to seek patent
protection or concern regarding competitive disadvantage arising from the
proposal. In the event of concern, the submitting Party agrees not to submit
such abstract or manuscript for publication or to make such presentation until
the other Party is given a reasonable period of time (not to exceed 30 days) to
seek patent protection for any material in such publication or presentation
which it believes is patentable or to resolve any other issues. Each Party also
agrees to delete from any such abstract or manuscript any Confidential
Information of the other Party upon its reasonable request based upon the
commercial value of the secrecy of such information.
* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

45



--------------------------------------------------------------------------------



 



CHAPTER 7
GENERAL PROVISIONS
Article 23 — Federal State Tax Characterization
     23.1 Tax Partnership.
     (a) To the extent defined below, the arrangement established by this
Agreement shall be treated by the Parties as a partnership solely for federal
and state income tax purposes, under Subchapter K of Chapter I of Subtitle A of
the Internal Revenue Code of 1986, as amended (the “Code”), and any similar
state statute. Such tax partnership shall hereinafter be referred to as the “Tax
Partnership.”
     (b) The characterization of the relationship between the Parties as a
partnership is for the tax purposes set forth herein only and not for the
purposes of the partnership law of any state or for any other purpose. The
provisions of this Article 23 do not alter or amend any other provision of this
Agreement, but merely establish the income tax accounting and reporting methods
of the arrangement. The provisions of this Article 23 do not create any
additional rights or obligations between the Parties except as expressly
provided herein and do not, and are not intended to, create any rights in third
parties against either Party. This Article 23 shall not be used by either Party
to construe the remainder of the Agreement nor shall either Party seek to
introduce this Article 23 into evidence with respect to any matter arising
between them under the remainder of the Agreement except as to federal and state
income tax issues relating to the Tax Partnership activities of the Parties
during the term of this Tax Partnership. In the event of a conflict or
inconsistency between the terms and conditions of this Article 23 and the terms
and conditions of the remainder the Agreement, the terms and conditions of the
remainder of the Agreement shall govern and control, except in respect of
federal and state income tax issues of the Tax Partnership.
     (c) The Tax Partnership’s activities shall consist only of Research,
Co-Development, jointly funded work and commercialization under Sections 9.6(b)
and 9.6(c) of this Agreement, and production and marketing of Collaboration
Products and Co-Promotion Products, as the foregoing terms are defined in
Article 1 of this Agreement. Independent Development activities pursued by one
Party, under Sections 12.1 through 12.4 of this Agreement, work performed
independently at a Party’s own expense after the other Party does not accept a
proposal to perform joint preclinical work under Sections 9.6(b) and 9.6(c) of
this Agreement, production and marketing of Royalty-Bearing Products, and
activities under the licenses described in Sections 4.6, 6.1 and 8.1(c) of this
Agreement shall not constitute Tax Partnership activities.
     23.2 Tax Matters Partner. Miles is designated Tax Matters Partner (“TMP”),
as defined in Section 6231(a)(7) of the Code. The TMP shall use its reasonable
efforts to comply
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

46



--------------------------------------------------------------------------------



 



with the responsibilities outlined in this Article 23 and in Sections 6221
through 6233 of the Code (including any Treasury regulations promulgated
thereunder).
     23.3 Tax Returns.
     (a) TMP shall file all federal and state income tax returns required to be
filed by the Tax Partnership. For purposes of the tax filings contemplated by
this Article 23, the Tax Partnership name shall be “Miles-Onyx.”
     (b) TMP shall prepare and submit drafts of all Tax Partnership returns to
the Parties as soon as reasonably practical in advance of the due date to permit
review by the Parties prior to filing. If a Party disagrees with the proposed
treatment of an item on the return prepared by the TMP, the Parties shall
promptly seek to resolve the disagreement through good faith discussions. If the
dispute cannot be so resolved, the Parties shall engage the services of a
mutually agreeable nationally recognized law or accounting firm to resolve the
matter. The firm’s decision on such matter shall be binding on the Parties. Such
firm’s fee shall be [ * ]. If the dispute has not been resolved by the due date
of the particular return, the TMP shall timely file the particular return and
the content of the return as filed shall be determined by the TMP in its sole
discretion. Upon resolution of the dispute between the Parties, if such
resolution provides for the reporting of any item which is inconsistent with the
manner in which such item was reported on the return as filed by the TMP, the
TMP shall prepare and file an amended return using the agreed basis of
reporting. TMP may file such requests for extensions of time to file any returns
as it deems appropriate.
     (c) The Parties agree to maintain and provide to the TMP all information
necessary for the preparation and support of all Tax Partnership tax returns.
Such information shall be provided to the TMP within a reasonable time and in a
reasonable manner by each Party’s personnel at each Party’s separate expense.
     23.4 Inconsistent Treatment of Partnership Items. If either Party intends
to file a notice of inconsistent treatment under Section 6222(b) of the Code,
such Party shall, at least thirty (30) days prior to the filing of such notice,
notify the other Party of such intent and the manner in which the Party’s
intended treatment of a Tax Partnership item is (or may be) inconsistent with
the treatment of that item by the Tax Partnership, and advise the other Party of
the reasons therefor.
     23.5 Tax Partnership Elections. The Parties hereby grant TMP the authority
to make all necessary tax elections for the Tax Partnership. In particular, the
TMP is authorized to make the following elections under the Code and regulations
and any similar state statutes:

  (i)   [ * ]     (ii)   Adopt the [ * ] accounting;     (iii)   Compute the
allowance for depreciation, if any, under [ * ]

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

47



--------------------------------------------------------------------------------



 



  (iv)   Amortize start-up expenditures, if any, over a [ * ] period in
accordance with Code Section 195(b) and any similar state statutes;     (v)  
Amortize organization costs, if any, over a [ * ] period in accordance with Code
Section 709(b) and any similar state statutes;     (vi)   Treat research and
experimentation expenditures as a deduction [ * ] in accordance with Code
Section 174(a)(1); and     (vii)   Elect to adjust the basis of the [ * ]
pursuant to Code Sections 734, 743 and 754.

     23.6 Characterization of Certain Payments and Activities. Direct payments
made between the Parties and direct receipt of revenue by one Party shall, when
appropriate to effect the intent of this Article 23, be considered to have been
contributed to or received by, as the case may be, and paid out by, the Tax
Partnership. Research activities shall be considered performed by the Parties as
members of the Tax Partnership.
     23.7 Capital Accounts. Tax Partnership capital accounts will be maintained
for each Party by TMP in full compliance with Section 1.704-1(b)(2)(iv) of the
Treasury regulations.
     23.8 Tax Partnership Allocations.
     (a) Except as otherwise provided in this Section, the allocation for income
tax purposes of specific items of income, gain, loss, deduction or credit of the
Tax Partnership, as computed for income tax purposes shall be made to the Party
receiving the economic benefit or bearing the economic burden of such items
pursuant to this Agreement. Pursuant to, but not in limitation of, the
application of this principle: (i) [ * ] and (ii) [ * ]. The allocations
contemplated by this paragraph shall take into account that the items being
allocated must be computed pursuant to applicable income tax principles, while
the profit and loss proportioned under Chapter 5 of this Agreement are
determined in certain respects on a different basis. For example to the extent a
Party is able to claim credit under Chapter 5 for an expense incurred by an
Affiliate that is nondeductible by the Tax Partnership, there may have to be an
allocation to that Party of an equivalent amount of gross income (solely for
income tax purposes) to carry out the intent of this Article 23. Similarly, to
the extent revenue is calculated under Chapter 5 to include [ * ] that is not
includable in the income of the Tax Partnership, an equivalent amount of gross
income (solely for income tax purposes) may have to be allocated to the other
Party.
     (b) Notwithstanding paragraph (a) of this Section, all research and
experimentation expenditures, as defined in Code Section 174 and the applicable
Treasury regulations, of the Tax Partnership shall be allocated to [ * ], to the
extent [ * ] has provided funds under this Agreement through the end of the year
in which the expenditures were incurred. The credit for increasing research
activities under Code Section 41 available to the Tax Partnership shall be
allocated in the same manner as the expense generating the credit.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

48



--------------------------------------------------------------------------------



 



     (c) [ * ] shall be allocated an amount of gross income of the Tax
Partnership each year equal to the amount of distributions received by [ * ]
under Section 16.3.
     (d) In accordance with Section 704(c) of the Code and underlying Treasury
Regulations, income, gain, loss and deduction with respect to any property
contributed to the Tax Partnership by a party shall, solely for tax purposes, be
allocated among the Parties so as to take account of any variation between the
adjusted basis of such property to the Tax Partnership for federal income tax
purposes and its fair market value as of the date of contribution.
     (e) Notwithstanding the above paragraphs of this section, the following
allocations shall be made in the following order:

  (i)   Such special allocation, if any, shall be made as is necessary to comply
with the minimum gain chargeback requirement in Section 1.704-2 of the Treasury
regulations.     (ii)   Such special allocation, if any, shall be made as is
necessary to comply with the qualified income offset requirement in
Section 1.704-l(b)(2)(ii)(d) of the Treasury regulations.

     (f) The provisions of paragraph (e) of this Section 23.8 are intended to
comply with certain requirements of the Treasury regulations. To the extent
possible, all allocations in paragraph (e) of this Section 23.8 shall be offset
with other such allocations or with additional special allocations under this
paragraph. TMP shall make such special allocations under this Section 23.8 so
that, to the extent possible, each Party’s capital account equals the amount
that would have resulted if no special allocations had been made under paragraph
(e) of this Section 23.8.
     (g) In the event that the Internal Revenue Service (‘IRS’) or the tax
authority having jurisdiction under any state income tax statute does not permit
allocations of Tax Partnership tax items in a manner consistent with the
intentions of the Parties as reflected in this Article 23, and such allocations
are not so made, as a result thereof, the Parties agree to make such equitable
adjustments as will place each Party in the same or substantially the same
position, on an after tax basis, as if the allocations had been permitted.
Notwithstanding the above, neither Party shall be required to pay the other
Party any amount under this paragraph except to the extent that and until the
proposed paying Party has benefitted (that is, the paying Party’s income tax
payments have been reduced or its refunds received have been increased) from the
reallocation caused by the IRS or similar state tax agency, and any payments to
be made in equitable adjustment under this paragraph shall be limited to the
after tax benefit received by the paying Party as result of such reallocation
(such payments to be adjusted to recognize the tax benefit or detriment which
results from the payment of an equitable adjustment under this paragraph). Such
payment, before adjustment for tax effect, shall bear interest at the
overpayment rate determined under Section 6621(a)(1) of the Code, compounded
daily, from the due date (determined without regard to extensions of time to
file) of the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

49



--------------------------------------------------------------------------------



 



receiving Party’s corporate income tax return for the taxable year for which
reallocation occurs, to the day immediately preceding the day upon which the
payment is made.
     23.9 Liquidation. Upon liquidation of this Tax Partnership pursuant to Code
Section 708, distributions to the Parties shall be made in amounts equal to the
positive capital accounts of the Parties. To the extent necessary to effectuate
the economic arrangement established by this Agreement, transfers effected in
connection with any liquidation of the Tax Partnership not consistent with the
Parties’ respective capital accounts shall be considered to be transfers of
distributed property between the Parties subsequent to all liquidating
distributions and shall occur outside of the Tax Partnership.
     23.10 Internal Revenue Service Notices.
     (a) The Parties shall furnish TMP with such information (including, without
limitation, information specified in Section 6230(e) of the Code) as it may
reasonably request to permit it to provide the IRS with sufficient information
to allow proper notice from the IRS to the Parties in accordance with
Section 6223 of the Code.
     (b) TMP shall provide to the Parties within a reasonable time copies of all
notices, correspondence and other communications forwarded by the IRS to the TMP
or the Tax Partnership.
     23.11 Tax Partnership Audits and Litigation. If an audit of any of the Tax
Partnership’s tax returns should occur, TMP may, in its reasonable discretion,
retain such accountants and tax lawyers as it deems necessary in response to
such audit. The cost of such professionals, as well as a reasonable charge for
the time spent by the TMP on the audit, administrative appeal and, if necessary,
litigation of the issues raised in the audit, shall be borne by [ * ].
Article 24 — Term and Termination
     24.1 Term of Agreement. This Agreement shall commence as of the Effective
Date and, unless sooner terminated as provided herein, shall continue in effect
until the latest of
     (a) the end of the Research Term,
     (b) the expiration of the last to expire of the Patents licensed under this
Agreement, or
     (c) the date on which the Parties are no longer entitled to receive a share
of Marketing Profit on any Collaboration Product.
     24.2 Termination for Breach. If either party materially breaches this
Agreement during the Research Term, which breach is not cured within 60 days of
written notice thereof from the non-breaching Party, then all licenses and
sublicenses granted the breaching Party under this Agreement shall terminate,
and the breaching Party shall grant to the non-breaching Party an exclusive,
worldwide, royalty-free license, with the right to sublicense, under the
breaching
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

50



--------------------------------------------------------------------------------



 



Party’s Patents and Know-How, to make, have made, use, have used, sell, and have
sold products. The breaching Party shall deliver to the non-breaching Party such
relevant materials relating to such breaching Party’s Know-How as are necessary
or useful to the exercise by the non-breaching Party of the license hereunder.
The breaching Party hereby authorizes, transfers and assigns to the
non-breaching Party the right to prosecute, maintain and defend all jointly
owned Patents licensed hereunder, to the exclusion of the breaching Party within
the Field, in the event of such uncured breach. The breaching Party shall be
liable for any damages resulting from its breach, costs and attorneys’ fees, and
the non-breaching Party shall be relieved from its obligations under this
Agreement except as provided in Article 22.
     24.3 Termination for Other Reasons. In the event either Party shall:
     (a) become insolvent or bankrupt;
     (b) make an assignment for the benefit of its creditors;
     (c) appoint a trustee or receiver for itself for all or a substantial part
of its property;
     (d) have any case of proceeding commenced or other action taken by or
against itself in bankruptcy;
     (e) seek liquidation, dissolution, a winding-up arrangement, composition or
readjustment of its debts;
     (f) seek any other relief under any bankruptcy, insolvency, reorganization
or other similar aa or law of any jurisdiction, now or hereafter in effect; or
     (g) have issued against itself a warrant of attachment, execution,
distraint or similar process against any substantial part of its property of the
other Party;
then within 60 days of the event, the other Party may, at its sole option,
either (i) terminate this Agreement upon thirty (30) days written notice to the
other party; or (ii) continue the performance of this Agreement thereafter.
     24.4 Acquisition of Onyx.
          (a) In the event that (i) Onyx is acquired by another entity by reason
of merger, consolidation or sale of all or substantially all of its assets
(except for a reorganization transaction in which the persons who held majority
ownership of Onyx prior to the transaction continue to hold majority ownership
of Onyx, directly or through a parent company, after the transaction) or (ii) a
single entity other than Miles or an Affiliate of Miles acquires ownership of a
majority of the outstanding voting stock of Onyx, without the consent of Miles
(in either case, an “Onyx Acquisition”), then within 60 days after the event,
Miles may, at its sole option, either
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

51



--------------------------------------------------------------------------------



 



continue this Agreement without change or exercise the rights set forth in
subparagraph (b) below.
          (b) In the event of an Onyx Acquisition, Miles may elect to terminate
the Research (which termination shall be effective 60 days following the
occurrence of the Onyx Acquisition), terminate the co-promotion rights of Onyx
(including without limitation termination of any co-marketing rights or
co-promotion rights with respect to Products that Miles may have granted to Onyx
outside of the United States), and, except as set forth below, have exclusive
development and marketing rights with respect to Collaboration Compounds.
Thereafter, any Collaboration Compound that is marketed by Miles as a Product
shall be a Royalty-Bearing Product for which royalties will be due under
Sections 16.2(a), (b) or (c), as appropriate. Notwithstanding the
characterization of such Products as Royalty-Bearing Products for all purposes
of marketing, Onyx (or the acquiring party as the case may be) shall continue to
have the right to fund Co-Development Costs for Collaboration Compounds so as to
increase the royalty rate payable with respect to the sale of the resulting
Products. In the event that Onyx had commenced independent development of a
Collaboration Compound under Sections 7.3, 9.6 or 12.2 prior to the Onyx
Acquisition, then Miles may obtain hereunder the exclusive marketing rights to
such compounds only by exercising, within 60 days, its buy-back rights in
accordance with Sections 7.4 or 9.6 (and only if such rights had not previously
lapsed). Otherwise, Onyx shall retain exclusive marketing rights to such
Collaboration Compounds as Royalty-Bearing Products of Onyx.
          (c) In the event of an Onyx Acquisition, the licenses provided for in
Section 4.1(a), 4.4(a) and 4.5 shall survive, and the other licenses provided
for in Article 4 shall terminate, except to the extent necessary for Onyx to
develop and market Royalty-Bearing Products of Onyx, as provided under
Section 24.4(b).
     24.5 Surviving Rights. The following provisions of this Agreement shall
survive termination of the Agreement, in addition to any provisions which
survive by their terms: Articles 1, 20, 21, 22, 25, 27 and 28.
     24.6 Accrued Rights: Surviving Obligations. Termination, relinquishment or
expiration of the Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either party prior to such
termination, relinquishment or expiration, including damages arising from any
breach hereunder. Such termination, relinquishment or expiration shall not
relieve either Party from obligations which are expressly indicated to survive
termination or expiration of the Agreement.
Article 25 — Dispute Resolution
     25.1 Disputes. The Parties recognize that disputes as to certain matters
may from time to time arise during the term of this Agreement which relate to
either Party’s rights and/or obligations hereunder. The Parties shall follow the
procedures set forth in this Article 25 to facilitate the resolution of disputes
arising under this Agreement in an expedient manner by mutual cooperation and to
attempt to avoid litigation between the Parties.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

52



--------------------------------------------------------------------------------



 



     Any disputes among the members of the JRDC, or other disputes among the
Parties, that cannot be resolved by good faith negotiation, shall be referred,
by written notice from either Party to the other, to the respective officers of
the Parties designated below (or their successors).
     For Miles: President of the Pharmaceutical Division
     For Onyx: Chief Executive Officer
Such executive officers shall negotiate in good faith to achieve a resolution to
the dispute referred to them, within 30 days after such notice is received. In
the event the designated executive officers are not able to resolve such dispute
within such 30-day period, either Party may then invoke any other remedies
available to it in law or equity. Any dispute or controversy arising out of or
related to this Agreement which is not resolved between the Parties shall be
submitted to a United States state or federal court of competent jurisdiction
and appropriate venue.
Article 26— Representations and Warranties; Exclusivity
     26.1 Representations and Warranties. Each Party hereby represents and
warrants to the other that this Agreement is a legal and valid obligation
binding upon such Party and enforceable in accordance with its terms. The
execution, delivery and performance of and the rights granted under this
Agreement by such Party does not conflict with any agreement, instrument or
understanding, written or oral, to which it is a Party or by which it is bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.
     26.2 Performance By Affiliates. The Parties recognize that each may perform
some or all of its obligations under this Agreement through Affiliates,
provided, however, that each Party shall remain responsible and be guarantor of
the performance by such Affiliates and shall cause such Affiliates to comply
with the provisions of this Agreement in connection with such performance. Each
Party waives any obligation on the other Party to seek performance by such
Party’s Affiliate before the other Party may enforce the foregoing guaranty.
     26.3 Exclusivity; Noncompetition Within the Field of Collaborative
Research. During the Research Term, neither Onyx nor Miles shall, directly or
indirectly, conduct, have conducted or fund any research, development,
regulatory, manufacturing or commercialization activity with the Field of
Collaborative Research, except pursuant to this Agreement. In addition, during
the Research Term,
     (i) each Party shall disclose to the other on an ongoing basis all of its
activities within the Field of Collaborative Research, and
     (ii) neither Party shall, without the prior consent of the JRDC, hold any
discussions with any Third Party relating to commercial (as opposed to
scientific) activities within the Field of Collaborative Research. Except as
specifically provided
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

53



--------------------------------------------------------------------------------



 



herein, all activities of the Parties outside of the Field and the Field of
Collaborative Research are outside of the scope of this Agreement.
During the Research Term, neither Party shall enter into any corporate strategic
partner transaction in which such agreement is in conflict with this Agreement.
Article 27 — Products Liability and Indemnification
     27.1 Indemnification for Sales of Royalty-Bearing Products. With respect to
each Royalty-Bearing Product in the countries where such product is sold, each
Party selling such Royalty-Bearing Product hereby agrees to defend, indemnify,
and hold harmless the other Party and its directors, officers, employees, and
agents from and against any and all suits, claims, actions, demands,
liabilities, damages, costs, expenses and/or loss, including reasonable legal
expenses and attorneys’ fees (“Losses”), resulting directly or indirectly from
the manufacture, use, handling, storage, sale or other disposition of such
Royalty-Bearing Products by such Party, or its agents or sublicensees, except to
the extent such Losses result from
(i) the negligence of the other Party, or
(ii) actions or claims referred to under Section 21.5 (which are treated
thereunder).
In the event that such other Party seeks indemnification under this
Section 27.1, it shall inform the Party selling the Royalty-Bearing Product of
such claim as soon as practicable after it receives notice of the claim, shall
permit such selling Party to assume direction and control of the defense of the
claim (including the right to settle the claim solely for monetary
consideration), and shall cooperate as requested (at the expense of such selling
Party) in the defense of the claim.
     27.2 Actions in Respect of Collaboration Products. With respect to each
Collaboration Product in the countries where such product is sold, the Parties
agree that all Losses resulting directly or indirectly from the manufacture,
use, handling, storage, sale or other disposition of such Collaboration Products
(“Shared Losses”) shall be Allowable Expenses, except to the extent such Losses
result from
(i) the negligence of a Party, or
(ii) actions or claims referred to under Section 21.3 (which are treated
thereunder).
Each Party agrees to notify the other Party promptly upon learning of any claim,
action, suit or demand that may result in a Shared Loss. The JRDC shall
determine how to defend any such claim or action. In the event the JRDC cannot
agree on such defense, Onyx shall have the right to defend all such actions
within the United States, and Miles shall have the right to defend all other
such actions.
     27.3 Indemnification for Negligence. Each Party hereby agrees to defend,
indemnify, and hold harmless the other Party and its directors, officers,
employees, and agents from and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

54



--------------------------------------------------------------------------------



 



against any and all Losses resulting directly or indirectly from the
indemnifying Party’s negligence in the manufacture, use, handling, storage, sale
or other disposition of Collaboration Products.
Article 28 — Miscellaneous
     28.1 Assignment.
     (a) Either Party may assign any of its rights or obligations under this
Agreement in any country to any Affiliates; provided, however, that such
assignment shall not relieve the assigning Party of its responsibilities for
performance of its obligations under this Agreement.
     (b) Neither Onyx nor Miles may assign its rights or obligations under this
Agreement or its ownership interest in Onyx Patents or Miles Patents,
respectively, or in Patents owned jointly by Onyx and Miles to a non-Affiliate
without the prior written consent of the other Party, except that (subject to
compliance with the provisions of Section 24.4), either Onyx or Miles may assign
this Agreement and its Patents in connection with any merger, consolidation, or
sale of all or substantially all of its assets.
     28.2 Consents Not Unreasonably Withheld. Whenever provision is made in this
Agreement for either Party to secure the consent or approval of the other, that
consent or approval shall not unreasonably be withheld or delayed, and whenever
in this Agreement provision is made for one Party to object to or disapprove a
matter, such objection or disapproval shall not unreasonably be exercised.
     28.3 Retained Rights. Nothing in this Agreement shall limit in any respect
the right of either Party to conduct research and development with respect to
and market products outside the Field using such Party’s technology or
intellectual property rights.
     28.4 Force Majeure. Neither Party shall lose any rights hereunder or be
liable to the other Party for damages or losses on account of failure of
performance by the defaulting Party if the failure is occasioned by government
action, war, fire, explosion, flood, strike, lockout, embargo, act of God, or
any other similar cause beyond the control of the defaulting Party, provided
that the Party claiming force majeure has exerted all reasonable efforts to
avoid or remedy such force majeure; provided, however, that in no event shall a
Party be required to settle any labor dispute or disturbance.
     28.5 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
     28.6 No Trademark Rights. Except as otherwise provided herein, no right,
express or implied, is granted by the Agreement to use in any manner the name
“Onyx” or “Miles”, or any other trade name or trademark of the other Party or
its Affiliates in connection with the performance of the Agreement.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

55



--------------------------------------------------------------------------------



 



     28.7 Notices. All notices hereunder shall be in writing and shall be deemed
given if delivered personally or by facsimile transmission (receipt verified),
telexed, mailed by registered or certified mail (return receipt requested),
postage prepaid, or sent by express courier service, to the Parties at the
following addresses (or at such other address for a party as shall be specified
by like notice; provided, that notices of a change of address shall be effective
only upon receipt thereof):
       If to Onyx, addressed to:
ONYX PHARMACEUTICALS, INC.
3031 Research Drive, Bldg. A
Richmond, CA 94806
Attention: Chief Executive Officer
Telephone: (510) 222-9700
Telecopy: (510) 222-9758
       With copy to:
COOLEY GODWARD CASTRO HUDDLESON & TATUM
Five Palo Alto Square, 4th Floor
Palo Alto, CA 94306
Attention: Robert L. Jones, Esq.
Telephone: (415) 843-5000
Telecopy: (415) 857-0663
       If to Miles, addressed to:
MILES INC.
Pharmaceutical Division
400 Morgan Lane
West Haven, CT 06516
Attention: Joseph A. D’Arco, Esq.
Telephone: (203) 937-2401
Telecopy: (203) 937-2795
       With a copy to:
JONES, DAY, REAVIS & POGUE
One Mellon Bank Center
31st Floor
500 Grant Street
Pittsburgh, PA 15219
Attention: Charles A. Schliebs
Telephone: (412) 394-7924
Telecopy: (412) 394-7959
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

56



--------------------------------------------------------------------------------



 



     28.8 Waiver. Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.
     28.9 Severability. If any term, covenant or condition of this Agreement or
the application thereof to any Party or circumstance shall, to any extent, be
held to be invalid or unenforceable, then
          (i) the remainder of this Agreement, or the application of such term,
covenant or condition to Parties or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby and each
term, covenant or condition of this Agreement shall be valid and be enforced to
the fullest extent permitted by law; and
          (ii) the Parties hereto covenant and agree to renegotiate any such
term, covenant or application thereof in good faith in order to provide a
reasonably acceptable alternative to the term, covenant or condition of this
Agreement or the application thereof that is invalid or unenforceable, it being
the intent of the Parties that the basic purposes of this Agreement are to be
effectuated.
     28.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     28.11 Press Releases. The Parties agree to consult with each other prior to
the issuance of any press releases that discuss aspects of the collaboration and
obtain prior consent to any press release, provided that in any event either
Party may make press releases required by law, including without limitation
compliance with securities laws (in which case the disclosing Party shall still
consult with the other Party prior to issuance of the press release). Each Party
shall endeavor to comment immediately on any proposed press release submitted to
it by the other Party.
     28.12 Entire Agreement. This Agreement sets forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto and supersedes and terminates all prior agreements
and understanding between the Parties. There are no covenants, promises,
agreements, warranties, representations conditions or understandings, either
oral or written, between the Parties other than as set forth herein and therein.
No subsequent alteration, amendment, change or addition to this Agreement shall
be binding upon the Parties hereto unless reduced to writing and signed by the
respective authorized officers of the Parties.
     28.13 Governing Law. Resolution of all disputes arising out of or related
to this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of California, as applied to Agreements
executed and performed entirely in the State of California by residents of the
State of California, without regard to conflicts of law rules and excluding the
United Nations Convention on Sale of Goods.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

57



--------------------------------------------------------------------------------



 



* * * *
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

58



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

                  Onyx Pharmaceuticals, Inc.       Miles Inc.
 
               
By:
  /s/ Hollings C. Renton       By:   /s/ Horst Wallrabe
 
                Title: President and Chief Executive Officer       Title: /s/
blank

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

59



--------------------------------------------------------------------------------



 



EXHIBIT A
Diagram of Collaboration
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



          PHARMACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Structure of Cooperation   Exhibit A (1)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



          PHARMACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Ownership of compounds during
and after the RESEARCH TERM   Exhibit A (2)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



          PHARMACEUTICALS BG
International Cooperation
and Licensing   Cooperation with Onyx in Oncology
Ownership of compounds during
and after the RESEARCH TERM   Exhibit A (3)

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Field of Collaborative Research
Programs:
[ * ]
Targets:
[ * ]
Assays:
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Research Plan
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



[ * ] Year Research Plan

      Onyx   Miles

[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Screening [ * ]
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Profiles: [ * ]
Compounds
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Measured Activity Qualifying as “ras Positive” Inhibition
[ * ]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 406 OF THE SECURITIES EXCHANGE ACT OF 1933, AS
AMENDED.

 